EXECUTION VERSION










FIVE-YEAR CREDIT AGREEMENT
dated as of August 16, 2019
among
HEWLETT PACKARD ENTERPRISE COMPANY,
The Lenders Party Hereto,
JPMORGAN CHASE BANK, N.A.,
as Administrative Processing Agent and Co-Administrative Agent
and
CITIBANK, N.A.,
as Co-Administrative Agent
___________________________
JPMORGAN CHASE BANK, N.A.,
CITIGROUP GLOBAL MARKETS INC.,
BOFA SECURITIES, INC.,
BNP PARIBAS SECURITIES CORP.,
HSBC SECURITIES (USA) INC.
and
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Bookrunners
___________________________
BANK OF AMERICA, N.A.,
BNP PARIBAS,
HSBC BANK USA, NATIONAL ASSOCIATION
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Syndication Agents






[[5210395]]

--------------------------------------------------------------------------------






TABLE OF CONTENTS


ARTICLE I
Definitions
SECTION 1.01.
Defined Terms
1
SECTION 1.02.
Classification of Loans and Borrowings
25
SECTION 1.03.
Terms Generally
25
SECTION 1.04.
Accounting Terms; GAAP
26
SECTION 1.05.
Exchange Rates
27
SECTION 1.06.
Interest Rates; LIBOR Notification
27
SECTION 1.07.
Divisions
28
 
 
 
ARTICLE II
The Credits
SECTION 2.01.
Commitments
28
SECTION 2.02.
Loans and Borrowings
28
SECTION 2.03.
Requests for Revolving Borrowings
29
SECTION 2.04.
Swingline Loans
30
SECTION 2.05.
Funding of Borrowings
32
SECTION 2.06.
Interest Elections
33
SECTION 2.07.
Termination and Reduction of Commitments
35
SECTION 2.08.
Repayment of Loans; Evidence of Debt
35
SECTION 2.09.
Prepayment of Loans
36
SECTION 2.10.
Fees
37
SECTION 2.11.
Interest
38
SECTION 2.12.
Alternate Rate of Interest
39
SECTION 2.13.
Increased Costs
41
SECTION 2.14.
Break Funding Payments
42
SECTION 2.15.
Taxes
43
SECTION 2.16.
Payments Generally; Pro Rata Treatment; Sharing of Setoffs
47
SECTION 2.17.
Mitigation Obligations; Replacement of Lenders
48
SECTION 2.18.
Defaulting Lenders
49
SECTION 2.19.
Increase in Revolving Commitments
51
SECTION 2.20.
Extension of Maturity Date
53
SECTION 2.21.
Additional Reserve Costs
53
SECTION 2.22.
Redenomination of Certain Designated Foreign Currencies
54
 
 
 
ARTICLE III
Representations and Warranties
SECTION 3.01.
Organization; Powers
55
SECTION 3.02.
Authorization; Enforceability
55



- i -
[[5210395]]

--------------------------------------------------------------------------------





SECTION 3.03.
Governmental Approvals; No Conflicts
55
SECTION 3.04.
Financial Condition; No Material Adverse Change
55
SECTION 3.05.
Litigation and Environmental Matters
56
SECTION 3.06.
Compliance with Laws and Agreements
56
SECTION 3.07.
Investment Company Status
56
SECTION 3.08.
Taxes
56
SECTION 3.09.
ERISA
57
SECTION 3.10.
Federal Reserve Regulations
57
SECTION 3.11.
Pari Passu Status
57
SECTION 3.12.
Anti-Corruption Laws and Sanctions
57
 
 
 
ARTICLE IV
Conditions
SECTION 4.01.
Effective Date
57
SECTION 4.02.
Each Credit Event
59
 
 
 
ARTICLE V
Affirmative Covenants
SECTION 5.01.
Financial Statements and Other Information
59
SECTION 5.02.
Notices of Material Events
61
SECTION 5.03.
Existence; Conduct of Business
62
SECTION 5.04.
Payment of Obligations
62
SECTION 5.05.
Maintenance of Properties; Insurance
62
SECTION 5.06.
Books and Records; Inspection Rights
62
SECTION 5.07.
Compliance with Laws
63
SECTION 5.08.
Use of Proceeds
63
 
 
 
ARTICLE VI
Negative Covenants
SECTION 6.01.
Subsidiary Indebtedness
63
SECTION 6.02.
Liens
65
SECTION 6.03.
Fundamental Changes
66
SECTION 6.04.
Financial Covenants
67
 
 
 
ARTICLE VII
Events of Default
 
ARTICLE VIII
The Administrative Agent
SECTION 8.01.
Certain ERISA Matters
72
 
 
 
ARTICLE IX
Miscellaneous



- ii -
[[5210395]]

--------------------------------------------------------------------------------





SECTION 9.01.
Notices
74
SECTION 9.02.
Waivers; Amendments
75
SECTION 9.03.
Expenses; Indemnity; Damage Waiver
77
SECTION 9.04.
Successors and Assigns
79
SECTION 9.05.
Survival
82
SECTION 9.06.
Counterparts; Integration; Effectiveness
82
SECTION 9.07.
Severability
83
SECTION 9.08.
Right of Setoff
83
SECTION 9.09.
Governing Law; Jurisdiction; Consent to Service of Process
83
SECTION 9.10.
WAIVER OF JURY TRIAL
84
SECTION 9.11.
Headings
84
SECTION 9.12.
Confidentiality
84
SECTION 9.13.
Authorization to Distribute Certain Materials to Public-Siders; Material
Non-Public Information
85
SECTION 9.14.
Certain Notices
86
SECTION 9.15.
Conversion of Currencies
86
SECTION 9.16.
No Fiduciary Duty
87
SECTION 9.17.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
87





SCHEDULES:
Schedule 2.01 - Commitments
Schedule 3.05 - Litigation and Environmental Matters
Schedule 6.01- Existing Subsidiary Indebtedness




EXHIBITS:
Exhibit A - Form of Assignment and Assumption
Exhibit B – Form of Subsidiary Guarantee
Exhibit C-1 – Form of U.S. Tax Certificate for Non-U.S. Lenders that are not
Partnerships for U.S. Federal Income Tax Purposes
Exhibit C-2 – Form of U.S. Tax Certificate for Non-U.S. Lenders that are
Partnerships for U.S. Federal Income Tax Purposes
Exhibit C-3 – Form of U.S. Tax Certificate for Non-U.S. Participants that are
not Partnerships for U.S. Federal Income Tax Purposes
Exhibit C-4 – Form of U.S. Tax Certificate for Non-U.S. Participants that are
Partnerships for U.S. Federal Income Tax Purposes








- iii -
[[5210395]]

--------------------------------------------------------------------------------









- iv -
[[5210395]]

--------------------------------------------------------------------------------






CREDIT AGREEMENT dated as of August 16, 2019 (the “Agreement”), among HEWLETT
PACKARD ENTERPRISE COMPANY, the LENDERS party hereto, JPMORGAN CHASE BANK, N.A.,
as Administrative Processing Agent and Co-Administrative Agent, and CITIBANK,
N.A., as Co-Administrative Agent.
The parties hereto agree as follows:
ARTICLE I

Definitions
SECTION 1.01.     Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Alternate Base Rate.
“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing
denominated in Dollars for any Interest Period (or, solely for purposes of
clause (c) of the defined term “Alternate Base Rate”, for purposes of
determining the Alternate Base Rate as of any date), an interest rate per annum
(rounded upwards, if necessary, to the next 1/100 of 1%) equal to (a) the LIBO
Rate for such Interest Period (or such date, as applicable) multiplied by
(b) the Statutory Reserve Rate.
“Administrative Agent” means the Administrative Processing Agent or any
successor thereto appointed in accordance with Article VIII.
“Administrative Processing Agent” means JPMorgan Chase Bank, N.A., in its
capacity as administrative processing agent for the Lenders hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agent Parties” has the meaning assigned to such term in Section 9.01(d).
“Agreement” has the meaning assigned to such term in the preamble.
“Agreement Currency” has the meaning assigned to such term in Section 9.15(b).
“Alternate Base Rate” means, for any day, a rate per annum equal to the highest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such


[[5210395]]

--------------------------------------------------------------------------------

2


day plus ½ of 1%, and (c) the Adjusted LIBO Rate for a one-month Interest Period
commencing on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%; provided that, for the avoidance of doubt, for
purposes of this definition, the Adjusted LIBO Rate on any day shall be based on
the LIBO Screen Rate (or, if the LIBO Screen Rate is not available for such
one-month maturity, the Interpolated Screen Rate, if available) at approximately
11:00 a.m., London time, two Business Days prior to such day. Notwithstanding
the foregoing, if the Alternate Base Rate, determined as provided above, would
otherwise be less than zero, then the Alternate Base Rate shall be deemed to be
zero for purposes of this Agreement. Any change in the Alternate Base Rate due
to a change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the NYFRB Rate or the Adjusted LIBO Rate, respectively. If the Alternative
Base Rate is being used as an alternate rate of interest pursuant to Section
2.12, then the Alternate Base Rate shall be the greater of the rates referred to
in clauses (a) and (b) above and shall be determined without reference to clause
(c) above.
“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrower and the Subsidiaries from time to time concerning or
relating to bribery or corruption.
“Applicable Creditor” has the meaning assigned to such term in Section 9.15(b).
“Applicable Funding Account” means an account of the Borrower that is specified
in a written notice from a Financial Officer of the Borrower delivered to and
approved by the Administrative Agent for the funding of the proceeds of Loans
hereunder, which account shall be maintained by the Borrower (i) with the
Administrative Agent in New York City, in the case of funding proceeds of Loans
in Dollars, and (ii) with a financial institution other than the Administrative
Agent in London, in the case of funding proceeds of Loans in a Designated
Foreign Currency.
“Applicable Percentage” means, with respect to any Lender and any Class of Loans
or Commitments, the percentage of the Commitments of such Class represented by
such Lender’s Commitments of such Class; provided that in the case of Section
2.18 when a Defaulting Lender shall exist, “Applicable Percentage” shall mean
the percentage of the total Commitments (disregarding any Defaulting Lender’s
Commitment) represented by such Lender’s Commitment. If the Commitments have
terminated or expired, the Applicable Percentages shall be determined based upon
the Commitments of the relevant Class most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.
“Applicable Rate” means, for any day with respect to any ABR Loan, Eurocurrency
Loan, or the commitment fees payable hereunder, the applicable rate per annum
set forth below in basis points per annum under the caption “ABR Spread,”
“Eurocurrency Spread” or “Commitment Fee Rate,” as the case may be, based upon
the






[[5210395]]

--------------------------------------------------------------------------------

3


Ratings of S&P, Moody’s and Fitch, respectively, applicable on such date to the
Index Debt:


Index Debt Ratings:
ABR 
Spread
Eurocurrency
Spread
Commitment Fee 
Rate
Category 1
Rating of A, A2 or A
0.0
87.5
7.0
Category 2
Rating of A-, A3 or A-
0.0
100.0
9.0
Category 3
Rating of BBB+, Baa1 or BBB+
12.5
112.5
10.0
Category 4
Rating of BBB, Baa2 or BBB
25.0
125.0
12.5
Category 5
Rating of BBB-, Baa3 or BBB-
37.5
137.5
17.5
Category 6
Rating of BB+, Ba1 or BB+ or lower
62.5
162.5
22.5



“Arranger” means JPMorgan Chase Bank, N.A., Citigroup Global Markets Inc., BofA
Securities, Inc., BNP Paribas Securities Corp., HSBC Securities (USA) Inc. or
Wells Fargo Securities, LLC, each in its capacity as an arranger of the credit
facilities established under this Agreement.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in substantially the
form of Exhibit A hereto or any other form approved by the Administrative Agent.
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time that is described in the EU Bail-In Legislation Schedule.






[[5210395]]

--------------------------------------------------------------------------------

4


“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business publicly appointed for it, or, in the good faith determination of
the Administrative Agent, has taken any action in furtherance of, or indicating
its consent to, approval of, or acquiescence in, any such proceeding or
appointment; provided that a Bankruptcy Event shall not result solely by virtue
of any ownership interest, or the acquisition of any ownership interest, in such
Person by a Governmental Authority or instrumentality thereof, unless such
ownership interest results in or provides such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation,
substantially similar in form to the form of Certification Regarding Beneficial
Owners of Legal Entity Customers published jointly, in May 2018, by the Loan
Syndications and Trading Association and Securities Industry and Financial
Markets Association.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Board Control Event” means the occupation of a majority of the seats (other
than vacant seats) on the board of directors of the Borrower by Persons who were
neither (i) nominated or approved by the board of directors of the Borrower nor
(ii) appointed by directors so nominated or approved.
“Borrower” means Hewlett Packard Enterprise Company, a Delaware corporation.
“Borrower Agent” means agents of the Borrower acting in capacity with, or
benefitting from, this Agreement or the proceeds of any Borrowing.
“Borrowing” means (a) a group of Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to






[[5210395]]

--------------------------------------------------------------------------------

5


which a single Interest Period is in effect and denominated in the same currency
or (b) a Swingline Loan.
“Borrowing Minimum” means (a) in the case of a Borrowing denominated in Dollars,
US$25,000,000 and (b) in the case of a Borrowing denominated in any Designated
Foreign Currency, the smallest amount of such Designated Foreign Currency that
is a multiple of 1,000,000 units of such currency that has a US Dollar
Equivalent in excess of US$25,000,000.
“Borrowing Multiple” means (a) in the case of a Borrowing denominated in
Dollars, US$5,000,000 and (b) in the case of a Borrowing denominated in any
Designated Foreign Currency, 1,000,000 units of such currency.
“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, (a) when used in connection with a Eurocurrency
Loan, a European Swingline Loan or a UK Swingline Loan, the term “Business Day”
shall also exclude any day on which banks are not open for dealings in deposits
in the applicable currency in the London interbank market, and (b) when used in
connection with a Loan denominated in Euro (including a European Swingline
Loan), the term “Business Day” shall also exclude any day on which the TARGET2
payment system is not open for the settlement of payments in Euro.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP;
provided that (a) any lease that was treated as an operating lease under GAAP at
the time it was entered into that later becomes a capital lease as a result of a
change in GAAP during the life of such lease, including any renewals, and (b)
any lease entered into after the date of this Agreement that would have been
considered an operating lease under the provisions of GAAP in effect as of
December 31, 2018, in each case, shall be treated as an operating lease for all
purposes under this Agreement.
“Category” means a category of Index Debt Ratings set forth in the table
included in the definition of Applicable Rate in this Section 1.01.
“Change in Control” means the acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person or group (within the meaning of the
Securities Exchange Act of 1934, as amended and the rules of the Securities and
Exchange Commission thereunder as in effect on the date hereof) of shares
representing






[[5210395]]

--------------------------------------------------------------------------------

6


more than 37.5% of the aggregate ordinary voting power represented by the issued
and outstanding capital stock of the Borrower.
“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement, or (c) compliance by any Lender (or, for purposes of
Section 2.13(b), by any lending office of such Lender or by such Lender’s direct
or indirect holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement; provided that (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a Change in Law, regardless of the date
enacted, adopted, issued or implemented.
“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans or
Swingline Loans, and (b) any Commitment, refers to whether such Commitment is a
Revolving Commitment or a Swingline Commitment.
“Co-Administrative Agent” means JPMorgan Chase Bank, N.A. or Citibank, N.A.,
each in its capacity as co-administrative agent for the Lenders hereunder.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Commitment” means a Revolving Commitment or a Swingline Commitment.
“Commitment Letter” means the Commitment Letter dated July 16, 2019, among the
Borrower, JPMorgan Chase Bank, N.A., Citibank, N.A., Citigroup Global Markets,
Inc., Bank of America, N.A., BofA Securities, Inc., BNP Paribas, BNP Paribas
Securities Corp., HSBC Bank USA, National Association, HSBC Securities (USA)
Inc., Wells Fargo Bank, National Association and Wells Fargo Securities, LLC.
“Communications” has the meaning assigned to such term in Section 5.01(e).
“Consolidated Current Liabilities” means, on any date, the consolidated current
liabilities (other than the short-term portion of any long-term Indebtedness of
the Borrower or any Subsidiary) of the Borrower and the Subsidiaries, as such
amounts






[[5210395]]

--------------------------------------------------------------------------------

7


would appear on a consolidated balance sheet of the Borrower prepared as of such
date in accordance with GAAP.
“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) consolidated interest expense for
such period, (ii) consolidated income tax expense for such period, (iii) all
amounts attributable to depreciation and amortization for such period, (iv) any
extraordinary or non-recurring non-cash charges, including non-cash
restructuring charges, for such period (it being understood that non-cash
goodwill and intangible asset impairment charges will be deemed to be
non-recurring non-cash charges); provided, however, that cash expenditures in
respect of charges referred to in this clause (iv) shall be deducted in
determining Consolidated EBITDA for the period during which such expenditures
are made, (v) stock-based employee compensation expense, and (vi) losses from
sales and dispositions of assets outside the ordinary course of business, and
minus (b) without duplication and to the extent included in determining such
Consolidated Net Income, (i) any extraordinary or non-recurring gains for such
period and (ii) gains from sales or dispositions of assets outside the ordinary
course of business, all determined on a consolidated basis in accordance with
GAAP.
“Consolidated Net Assets” means, on any date, the excess of Consolidated Total
Assets over Consolidated Current Liabilities.
“Consolidated Net Income” means, for any period, the net income or loss of the
Borrower and the Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded (a) the income of
any Person (other than the Borrower or any Subsidiary) in which any other Person
(other than the Borrower or any Subsidiary or any director holding qualifying
shares in compliance with applicable law) owns an Equity Interest, except to the
extent of the amount of dividends or other distributions actually paid to the
Borrower or any of the Subsidiaries during such period and (b) the income or
loss of any Person accrued prior to the date it becomes a Subsidiary or is
merged into or consolidated with the Borrower or any Subsidiary or the date that
such Person’s assets are acquired by the Borrower or any Subsidiary.
“Consolidated Net Interest Expense” means, for any period, the excess of (a) the
sum of (i) the interest expense (including imputed interest expense in respect
of Capital Lease Obligations) of the Borrower and the Subsidiaries for such
period, determined on a consolidated basis in accordance with GAAP, (ii) any
interest accrued during such period in respect of Indebtedness of the Borrower
or any Subsidiary that is required to be capitalized rather than included in
consolidated interest expense for such period in accordance with GAAP, plus
(iii) any cash payments made during such period in respect of obligations
referred to in clause (b)(iii) below that were amortized or accrued in a
previous period, minus (b) the sum of (i) interest income of the Borrower and
the Subsidiaries for such period, determined on a consolidated basis in
accordance






[[5210395]]

--------------------------------------------------------------------------------

8


with GAAP, (ii) to the extent included in such consolidated interest expense for
such period, non-cash amounts attributable to amortization of financing costs
paid in a previous period, plus (iii) to the extent included in such
consolidated interest expense for such period, non-cash amounts attributable to
amortization of debt discounts or accrued interest payable in kind for such
period.
“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Borrower and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis as of such date.
“Consolidated Total Debt” means, on any date, the aggregate principal amount on
such date of all Indebtedness of the Borrower and its consolidated Subsidiaries
(x) of the types referred in clauses (a), (b), (c), (d), (f), (g) and (i) of the
definition of such term, and (y) of the types referred to in clauses (e), (f)
and (h) of such definition relating to Indebtedness of others of the types
referred to in clause (a), in each case in the amount that would be reflected as
a liability on a balance sheet of the Borrower and the Subsidiaries prepared as
of such date on a consolidated basis in accordance with GAAP; provided, however,
that for the avoidance of doubt, Consolidated Total Debt shall exclude fair
value adjustments under the acquisition method of accounting to the book
balances of Indebtedness.
“Consolidated Total Revenues” means, for any period, the consolidated total
revenues of the Borrower and the Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlled” has a meaning correlative thereto.
“Credit Party” means the Administrative Agent, each Swingline Lender and each
other Lender.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, (i) to fund any portion of its
Loans, (ii) to fund any portion of its participations in Swingline Loans or
(iii) to pay to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified in such writing, including, if applicable, by reference to a specific
Default) has not been satisfied, (b) has notified the Borrower or any Credit
Party in writing, or has made a public statement, to the effect that it does not
intend or






[[5210395]]

--------------------------------------------------------------------------------

9


expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good-faith determination that a condition precedent
(specifically identified in such writing, including, if applicable, by reference
to a specific Default) to funding a Loan cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by a Credit Party made in good faith to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in Swingline Loans,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such Credit Party’s receipt of such certification in form and
substance satisfactory to it and the Administrative Agent or (d) has (i) become,
or is a subsidiary of a Person that has become, the subject of a Bankruptcy
Event or a Bail-In Action, or (ii) had publicly appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender upon delivery of written
notice of such determination to the Borrower, each Swingline Lender and each
other Lender.
“Designated Foreign Currency” means (a) Euro and (b) Sterling.
“Dollars”, “US$” or “$” refers to lawful money of the United States of America.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) above or (c) any
financial institution established in an EEA Member Country that is a subsidiary
of an institution described in clause (a) or (b) above and is subject to
consolidated supervision with its parent.
“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country






[[5210395]]

--------------------------------------------------------------------------------

10


(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
“Electronic Signature” means an electronic sound, symbol or process attached to,
or associated with, a contract or other record and adopted by a Person with the
intent to sign, authenticate or accept such contract or record.
“EMU Legislation” means the legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to (i) the environment, (ii) preservation or reclamation of natural resources,
(iii) the generation, use, handling, transportation, storage, treatment,
disposal, release or threatened release of any Hazardous Material, or (iv) to
the extent related to exposure to, or to the sale, distribution or marketing of
products containing, Hazardous Material, health and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), directly or indirectly resulting from or based upon
(a) the violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment, or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any Person, or any obligations convertible
into or exchangeable for, or giving any Person a right, option or warrant to
acquire such equity interests or such convertible or exchangeable obligations.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.






[[5210395]]

--------------------------------------------------------------------------------

11


“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived), (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived, (c) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan,
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan, (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan, (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent, within the meaning of
Title IV of ERISA, (h) the occurrence of a “prohibited transaction” with respect
to which the Borrower or any of the Subsidiaries is a “disqualified person”
(within the meaning of Section 4975 of the Code) or with respect to which the
Borrower or any such Subsidiary could otherwise be liable, or (i) any other
event or condition with respect to a Plan or Multiemployer Plan that could
result in liability of the Borrower or any Subsidiary under Title IV of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Euro” means the single currency of the European Union as constituted by the
Treaty on European Union and as referred to in the EMU Legislation.
“Euro Overnight Rate” means, with respect to any European Swingline Loan, the
London interbank offered rate as administered by the ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for deposits in Euros for an overnight period as displayed on the Reuters
screen page that displays such rate (currently LIBOR01) (or, in the event such
rate does not appear on a page of the Reuters screen, on the appropriate page of
such other information service that publishes such rate as shall be selected by
the Administrative Agent from time to time in its reasonable discretion);
provided that if the Euro Overnight Rate, determined as provided above, would be
less than zero, the Euro Overnight Rate shall be zero for all purposes of this
Agreement.
“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, bear interest at a
rate determined by reference to the Adjusted LIBO Rate or LIBO Rate (but no ABR
Loan or






[[5210395]]

--------------------------------------------------------------------------------

12


ABR Borrowing will in any event be deemed to be a Eurocurrency Loan or
Eurocurrency Borrowing hereunder).
“European Swingline Loan” means a Swingline Loan denominated in Euro.
“Event of Default” has the meaning assigned to such term in Article VII.
“Exchange Rate” means on any day, for purposes of determining the US Dollar
Equivalent of any other currency, the rate at which such other currency may be
exchanged into Dollars determined by using the rate of exchange for the purchase
of Dollars with such other currency last provided (approximately 5:00 p.m. New
York City time) (either by publication or otherwise provided to the
Administrative Agent) by the applicable Thomson Reuters Corp. (“Reuters”) source
on the Business Day (New York City time) immediately preceding the date of
determination or if such service ceases to be available or ceases to provide a
rate of exchange for the purchase of Dollars with such other currency, as
provided by such other publicly available information service which provides
that rate of exchange at such time in place of Reuters chosen by the
Administrative Agent in its sole discretion (or if such service ceases to be
available or ceases to provide such rate of exchange, the equivalent of such
amount in Dollars as determined by the Administrative Agent using any method of
determination it deems appropriate in its sole discretion).
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated)
and franchise Taxes and branch profits Taxes, in each case (i) imposed by the
jurisdiction under the laws of which such Recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located or (ii) that are Other Connection Taxes,
(b) any Taxes imposed under FATCA, (c) in the case of a Lender, any U.S. federal
withholding Tax resulting from any laws in effect and that would apply to
amounts payable to such Lender with respect to an applicable interest in a Loan
or Commitment at the time such Lender acquired such interest in the Loan or
Commitment (other than pursuant to an assignment request by the Borrower under
Section 2.17(b)) or designates a new lending office, except to the extent that
such Lender (or its assignor, if any) was entitled, at the time of designation
of a new lending office (or assignment), to receive additional amounts from the
Borrower with respect to such withholding Taxes pursuant to Section 2.15(a), and
(d) any Taxes attributable to such Recipient’s failure to comply with
Section 2.15(g).
“Existing Maturity Date” has the meaning assigned to such term in
Section 2.20(a).
“Extension Effective Date” has the meaning assigned to such term in Section
2.20(a).






[[5210395]]

--------------------------------------------------------------------------------

13


“Extension Notice” has the meaning assigned to such term in Section 2.20(a).
“FAS 842” has the meaning assigned to such term in Section 1.04.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, as such Code section exists as of
the date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
applicable intergovernmental agreements with respect thereto and any fiscal or
regulatory legislation, rules or practices adopted pursuant to any of the
foregoing.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depository institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds rate.
“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer or controller of such Person.
“Fitch” means Fitch Ratings, Inc., or any successor to its rating agency
business.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any state thereof or the
District of Columbia.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national body exercising such powers or functions, such as the
European Union or the European Central Bank).






[[5210395]]

--------------------------------------------------------------------------------

14


“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation, or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.
“Hazardous Materials” means all explosive, radioactive, hazardous, or toxic
substances, wastes or materials, including petroleum or petroleum distillates,
asbestos or asbestos-containing materials, polychlorinated biphenyls, radon gas,
infectious or medical wastes, and all other substances or wastes regulated
pursuant to any Environmental Law.
“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.
“IBA” has the meaning assigned to such term in Section 1.06.
“Incremental Facility Amendment” means an Incremental Facility Amendment, in
form and substance reasonably satisfactory to the Administrative Agent, among
the Borrower, the Administrative Agent and one or more Incremental Lenders,
establishing Incremental Revolving Commitments as are contemplated by Section
2.19.
“Incremental Lender” means a Lender with an Incremental Revolving Commitment.
2    “Incremental Revolving Commitment” means, with respect to any Lender, the
commitment, if any, of such Lender, established pursuant to an Incremental
Facility Amendment and Section 2.19, to make Revolving Loans and to acquire
participations in Swingline Loans hereunder, expressed as an amount representing
the maximum aggregate permitted amount of such Lender’s Revolving Exposure under
such Incremental Facility Amendment.
“Incremental Revolving Facility” means an incremental portion of the Revolving
Commitments established hereunder pursuant to an Incremental Facility Amendment
providing for Incremental Revolving Commitments.






[[5210395]]

--------------------------------------------------------------------------------

15


“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding current accounts payable incurred in
the ordinary course of business), (e) all Indebtedness of others secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed (but if
such Indebtedness has not been assumed by and is otherwise non-recourse to such
Person, only to the extent of the lesser of the fair market value of the
property subject to such Lien and the amount of such Indebtedness), (f) all
Guarantees by such Person of Indebtedness of others (except to the extent that
such Guarantees guarantee Indebtedness or other obligations of a Subsidiary),
(g) all Capital Lease Obligations of such Person, (h) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty and (i) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances. The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.
“Indemnified Taxes” means Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
under any Loan Document.
“Index Debt” means senior unsecured long-term indebtedness for borrowed money of
the Borrower that is not guaranteed by any other Person or subject to any other
credit enhancement.
“Information” has the meaning assigned to such term in Section 9.12.
“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.06.
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any Eurocurrency Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurocurrency Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period,
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.






[[5210395]]

--------------------------------------------------------------------------------

16


“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or any other period as agreed by each Lender) thereafter, as the Borrower may
elect; provided that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurocurrency
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
“Interpolated Screen Rate” means, with respect to any Eurocurrency Borrowing for
any Impacted Interest Period, or with respect to any determination of the
Alternate Base Rate pursuant to clause (c) of the definition thereof, a rate per
annum which results from interpolating on a linear basis between (a) the
applicable LIBO Screen Rate for the longest maturity for which a LIBO Screen
Rate is available that is shorter than such Impacted Interest Period and (b) the
applicable LIBO Screen Rate for the shortest maturity for which a LIBO Screen
Rate is available that is longer than such Impacted Interest Period, in each
case at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period (or in the case of a Eurocurrency Borrowing
denominated in Sterling, at approximately 11:00 a.m., London time, on the date
of such Borrowing).
“Judgment Currency” has the meaning assigned to such term in Section 9.15(b).
“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption. Unless the context requires otherwise, the term “Lenders”
includes the Swingline Lenders.
“LIBO Rate” means, with respect to any Eurocurrency Borrowing in any currency
for any Interest Period, the rate equal to the London interbank offered rate as
administered by the ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for deposits in the applicable currency
(for delivery on the first day of such Interest Period) for a period equal in
length to such Interest Period with a term equivalent to such Interest Period as
displayed on the Reuters screen page that displays such rate (currently page
LIBOR01 or LIBOR02) or, in the event such rate






[[5210395]]

--------------------------------------------------------------------------------

17


does not appear on a page of the Reuters screen, on the appropriate page of such
other information service that publishes such rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion (in each
case, the “LIBO Screen Rate”), at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period (or in the case
of a Borrowing denominated in Sterling, at approximately 11:00 a.m. on the date
of such Borrowing); provided that if the LIBO Screen Rate is less than zero,
such rate will be deemed to be zero for purposes of this Agreement; provided,
further, that if the LIBO Screen Rate shall not be available at such time for
such Interest Period (an “Impacted Interest Period”) with respect to the
applicable currency, then the LIBO Rate will be the Interpolated Screen Rate;
provided that if any Interpolated Screen Rate is less than zero, such rate will
be deemed to be zero for purposes of this Agreement.
3    “LIBO Screen Rate” has the meaning set forth in the definition of “LIBO
Rate”.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing but
excluding any operating leases) relating to such asset.
“Loan Documents” means this Agreement, including schedules and exhibits hereto,
and any agreements entered into by the Borrower with or in favor of the
Administrative Agent and/or the Lenders in connection with this Agreement,
including any promissory notes delivered pursuant to Section 2.08(e) and any
amendments, modifications or supplements thereto or waivers thereof.
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
“Margin Stock” means “margin stock” as defined in Regulation U.
“Material Adverse Effect” means a material adverse effect on (a) the actual
business, assets, operations and financial condition of the Borrower and the
Subsidiaries, taken as a whole, (b) the ability of the Borrower to perform any
of its material obligations under this Agreement or (c) the rights of or
benefits available to the Lenders under this Agreement.
“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Hedging Agreements, of any one or more of
the Borrower and the Subsidiaries in an aggregate principal amount exceeding
$250,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Borrower or any Subsidiary in respect of any
Hedging Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting






[[5210395]]

--------------------------------------------------------------------------------

18


agreements) that the Borrower or such Subsidiary would be required to pay if
such Hedging Agreement were terminated at such time.
“Material Subsidiary” means each Significant Subsidiary and any two or more
Subsidiaries (which may but need not include a Significant Subsidiary) each of
which has become the subject of any event or circumstance referred to in clause
(h), (i) or (j) of Article VII, and which, if considered together as a single
consolidated Subsidiary, would collectively constitute a “Significant
Subsidiary” within the meaning of the definition of such term herein.
“Maturity Date” means the fifth anniversary of the Effective Date, as such date
may be extended pursuant to Section 2.20 hereof; provided that, if such date is
not a Business Day, the Maturity Date shall be the immediately preceding
Business Day.
“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.
“Multicurrency Swingline Loan” means a European Swingline Loan or a UK Swingline
Loan.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or, for any day that is not a Business Day, on the immediately
preceding Business Day); provided that, if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” shall means the rate for a
federal funds transaction quoted at 11:00 a.m., New York City time, on such day
received by the Administrative Agent from a federal funds broker of recognized
standing selected by it. Notwithstanding the foregoing, if the NYFRB Rate,
determined as provided above, would otherwise be less than zero, then the NYFRB
Rate shall be deemed to be zero for all purposes of this Agreement.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means any and all present or future recording, stamp, court or
documentary, intangible, filing or similar Taxes, charges or levies arising from
any






[[5210395]]

--------------------------------------------------------------------------------

19


payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to the sale of a
participation interest or an assignment (other than an assignment made pursuant
to Section 2.17(b)).
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurocurrency borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).
“Participant” has the meaning assigned to such term in Section 9.04(e).
“Participant Register” has the meaning assigned to such term in Section 9.04(e).
“Patriot Act” has the meaning assigned to such term in Section 9.14.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Encumbrances” means
(i)    Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 5.04,
(ii)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04,
(iii)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations,
(iv)    margin deposits posted to secure obligations in respect of Hedging
Agreements entered into in the ordinary course of business;
(v)    pledges of cash and deposits to secure the performance of bids, trade and
commercial contracts (including ordinary course accounts payable), leases,
statutory obligations, appeal bonds and other obligations of a like nature, in
each case in the ordinary course of business,
(vi)    deposits and customary pledges securing obligations under surety and
performance bonds,






[[5210395]]

--------------------------------------------------------------------------------

20


(vii)    judgment liens (and pledges of cash and deposits securing surety and
appeal bonds) in respect of judgments that do not constitute an Event of Default
under clause (k) of Article VII,
(viii)    easements, zoning restrictions, rights-of-way and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary, and
(ix)    Liens under ordinary course commercial contracts securing trade payables
covering the goods purchased (and proceeds and products thereof), pending
payment;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Platform” has the meaning assigned to such term in Section 5.01(e).
“Prime Rate” means the rate of interest last quoted by the Wall Street Journal
as the “Prime Rate” in the United States or, if the Wall Street Journal ceases
to quote such rate, the highest quoted per annum interest rate published by the
Federal Reserve Board in Federal Reserve Statistical Release H.15 (519)
(Selected Interest Rates) as the “bank prime loan” rate or, if such rate is no
longer quoted therein, any similar rate quoted therein (as determined by the
Administrative Agent) or any similar release by the Federal Reserve Board (as
determined by the Administrative Agent). Each change in the Prime Rate shall be
effective from and including the date such change is publicly announced or
quoted as being effective.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public-Sider” means a Lender or any representative of such Lender that does not
want to receive material non-public information within the meaning of the
federal and state securities laws.






[[5210395]]

--------------------------------------------------------------------------------

21


“Ratings” means, as of any date of determination, the Index Debt ratings of the
Borrower that have been most recently assigned by S&P, Moody’s or Fitch. For
purposes of the foregoing, (a) if any of S&P, Moody’s or Fitch shall not have in
effect a Rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then such rating agency
shall be deemed to have established a Rating in Category 6 under the definition
of the term Applicable Rate, (b) if the Ratings established or deemed to have
been established by S&P, Moody’s and Fitch for the Index Debt shall fall within
different Categories, (i) if two of the Ratings fall within the same Category
and the other Rating is one Category higher or one Category lower than the two
same Ratings, the Applicable Rate shall be based on the two Ratings within the
same Category, (ii) if two of the Ratings fall within the same Category and the
other Rating is two or more Categories above the two same Ratings, the
Applicable Rate shall be determined by reference to the Category next above that
of the two same Ratings, (iii) if two of the Ratings are in the same Category
and the other Rating is two or more Categories below the two same Ratings, the
Applicable Rate shall be determined by reference to the Category next below that
of the two same Ratings, and (iv) if each of the three Ratings fall within
different Categories, then the Applicable Rate shall be based on the assigned
Rating that is in between the highest and the lowest of such Ratings, and (c) if
the Ratings established or deemed to have been established by S&P, Moody’s and
Fitch for the Index Debt shall be changed (other than as a result of a change in
the rating system of S&P, Moody’s or Fitch), such change shall be effective as
of the date on which it is first announced by the applicable rating agency. Each
change in the Applicable Rate shall apply during the period commencing on the
effective date of such change and ending on the date immediately preceding the
effective date of the next such change. If the rating system of S&P, Moody’s or
Fitch shall change, if any such rating agency shall cease to be in the business
of rating corporate debt obligations or if any such rating agency shall cease to
rate any Index Debt of the Borrower (and such decision is not based directly or
indirectly on any action taken by the Borrower, or the failure by the Borrower
to take any action, in each case with respect to such rating agency or
otherwise), the Borrower and the Lenders shall negotiate in good faith to amend
the definition of Applicable Rate to reflect such changed rating system or the
unavailability of Ratings from such rating agency and, pending the effectiveness
of any such amendment, the Applicable Rate shall be determined by reference to
the Rating most recently in effect prior to such change or cessation.
“Recipient” means (a) the Administrative Agent, and (b) any Lender, as
applicable.
“Register” has the meaning set forth in Section 9.04(c).
“Regulation D” means Regulation D of the Board from time to time in effect and
all official rulings and interpretations thereunder or thereof.
“Regulation T” means Regulation T of the Board from time to time in effect and
all official rulings and interpretations thereunder or thereof.






[[5210395]]

--------------------------------------------------------------------------------

22


“Regulation U” means Regulation U of the Board from time to time in effect and
all official rulings and interpretations thereunder or thereof.
“Regulation X” means Regulation X of the Board from time to time in effect and
all official rulings and interpretations thereunder or thereof.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees and agents of such
Person and such Person’s Affiliates.
“Required Lenders” means, at any time, Lenders having Revolving Exposures and
unused Revolving Commitments representing more than 50% of the sum, without
duplication, of the total Revolving Exposures and unused Revolving Commitments
at such time; provided that, whenever there is one or more Defaulting Lenders,
the Revolving Exposure of, and the unused Revolving Commitment of, each
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.
“Reuters” has the meaning set forth in the definition of “Exchange Rate”.
“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate permitted amount of such Lender’s Revolving Exposure hereunder, as
such commitment may be (a) reduced from time to time pursuant to Section 2.07,
(b) increased or established from time to time pursuant to Section 2.19 and (c)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Revolving
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption or
the Incremental Facility Amendment pursuant to which such Lender shall have
assumed its Revolving Commitment, as applicable. The initial aggregate amount of
the Lenders’ Revolving Commitments is $4,750,000,000.
“Revolving Exposure” means, at any time, the sum of (a) the US Dollar Equivalent
of Revolving Loans outstanding at such time and (b) the Swingline Exposure at
such time. The Revolving Exposure of any Lender at any time shall be such
Lender’s Applicable Percentage of the total Revolving Exposure at such time.
“Revolving Loan” means a Loan made pursuant to Section 2.01.
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Ratings
Services LLC business.
“Sanctioned Country” means, at any time, a country, region or territory which is
the target of comprehensive Sanctions (at the time of this Agreement, Crimea,
Cuba, Iran, North Korea and Syria).






[[5210395]]

--------------------------------------------------------------------------------

23


“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated or blocked Persons maintained by the Office
of Foreign Assets Control of the U.S. Department of the Treasury, the U.S.
Department of State, or by the United Nations Security Council, the European
Union, any EU member state or Her Majesty’s Treasury of the United Kingdom, (b)
any Person organized or ordinarily resident in a Sanctioned Country or (c) any
Person owned or controlled by, or acting on behalf of, any such Person or
Persons described in the foregoing clause (a) or (b).
“Sanctions” means economic or financial measures against targeted countries,
governments, territories, individuals, entities or vessels, as enumerated in
national legislation, regulation or other mechanism carrying the force of law,
and which are imposed, administered or enforced from time to time by (a) the
U.S. government, including the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.
“SEC” means the United States Securities and Exchange Commission.
“Securitization Transaction” means the sale or transfer by the Borrower or the
Subsidiaries of leases (including financed equipment), loans and other accounts
receivable to a limited purpose financing vehicle (which may be a Subsidiary)
which finances such acquisition, in part, by issuing debt securities or equity
interests to third parties either directly or through one or more
intermediaries, in each case in a manner that does not result in  the incurrence
by the Borrower or the Subsidiaries of Indebtedness with recourse to the
Borrower or the Subsidiaries (other than recourse against such limited purpose
financing vehicle (which may be a Subsidiary) or the Borrower’s or such
Subsidiaries’ retained interest in the limited purpose financing vehicle which
finances the acquisition of the leases (including financed equipment), loans or
other accounts receivable).
“Significant Subsidiary” means any Subsidiary (i) the net assets of which were
greater than 5% of Consolidated Net Assets as of the last day of the most recent
fiscal period for which financial statements have been delivered pursuant to
Section 5.01(a) or (b) (or, prior to the first delivery of such financial
statements, greater than 5% of Consolidated Net Assets as of the date of the
most recent financial statements referred to in Section 3.04(a)) or (ii) the
total revenues of which were greater than 10% of Consolidated Total Revenues for
the four-fiscal-quarter period ending on the last day of the most recent fiscal
period for which financial statements have been delivered pursuant to
Section 5.01(a) or (b) (or, prior to the first delivery of such financial
statements, greater than 10% of Consolidated Total Revenues for the
four-fiscal-quarter period ending on the last day of the most recent fiscal
period set forth in the most recent financial statements referred to in
Section 3.04(a)). For purposes of making the determinations required by this
definition, total revenues and net assets of Foreign






[[5210395]]

--------------------------------------------------------------------------------

24


Subsidiaries shall be converted into Dollars at the rates used in preparing the
financial statements of the Borrower to be delivered pursuant to Section 5.01(a)
or (b) (or, prior to the first delivery of such financial statements, at the
rates used in preparing the Borrower’s most recent financial statements referred
to in Section 3.04(a)).
“Statutory Reserve Rate” means a percentage expressed as a decimal equal to the
aggregate of the maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) established by the Board to which the
Administrative Agent or any Lender is subject, for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D). Such
reserve percentages shall include those imposed pursuant to such Regulation D.
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation.
“Sterling” means the lawful money of the United Kingdom.
“Sterling Overnight Rate” means, with respect to any UK Swingline Loan, the
London interbank offered rate as administered by the ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for deposits in Sterling for an overnight period as displayed on the
Reuters screen page that displays such rate (currently LIBOR01) (or, in the
event such rate does not appear on a page of the Reuters screen, on the
appropriate page of such other information service that publishes such rate as
shall be selected by the Administrative Agent from time to time in its
reasonable discretion); provided that if the Sterling Overnight Rate, determined
as provided above, would be less than zero, the Sterling Overnight Rate shall be
zero for all purposes of this Agreement.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
(a) the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, (b) of which securities or
other ownership interests representing more than 50% of the equity or more than
50% of the ordinary voting power or, in the case of a partnership, more than 50%
of the general partnership interests are, as of such date, owned, controlled or
held, or (c) that is, as of such date, otherwise Controlled, by the parent or
one or more subsidiaries of the parent or by the parent and one or more
subsidiaries of the parent.
“Subsidiary” means any subsidiary of the Borrower.
“Subsidiary Guarantor” means any Subsidiary that shall have provided a guarantee
of the obligations of the Borrower under this Agreement and the other Loan
Documents, which shall be in substantially the form of Exhibit B or any other
form reasonably acceptable to the Administrative Agent.






[[5210395]]

--------------------------------------------------------------------------------

25


“Swingline Commitment” means, with respect to a Swingline Lender, the commitment
of such Lender to make Swingline Loans in an aggregate principal amount at any
time outstanding not in excess of the US Dollar Equivalent amount set forth with
respect to such Swingline Lender on Schedule 2.01. The initial aggregate amount
of the Swingline Commitments is US$1,500,000,000.
“Swingline Exposure” means at any time, the sum of the US Dollar Equivalents of
the outstanding Swingline Loans at such time. The Swingline Exposure of any
Lender at any time shall be its Applicable Percentage of the total Swingline
Exposure at such time.
“Swingline Lender” means each Lender with a Swingline Commitment referred to as
such in Schedule 2.01.
“Swingline Loan” means a Loan made pursuant to Section 2.04.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.
“Total Leverage Ratio” means on any date of determination, the ratio of (a)
Consolidated Total Debt on such date to (b) Consolidated EBITDA for the period
of four consecutive fiscal quarters of the Borrower most recently ended on or
prior to such date.
“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans, the use of the proceeds thereof, and the
transactions to be effected on the Effective Date.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate (including the Adjusted LIBO Rate) or
the Alternate Base Rate.
“UK Swingline Loan” means a Swingline Loan denominated in Sterling.
“US Dollar Equivalent” means, on any date of determination, (a) with respect to
any amount in Dollars, such amount, and (b) with respect to any amount in any
Designated Foreign Currency, the equivalent in Dollars of such amount,
determined by the Administrative Agent pursuant to Section 1.05 using the
Exchange Rate with respect to such Designated Foreign Currency at the time in
effect for such amount under the provisions of such Section.
“US Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.






[[5210395]]

--------------------------------------------------------------------------------

26


“US Swingline Loan” means a Swingline Loan denominated in US Dollars.
“Wholly Owned Subsidiary” means a Subsidiary of which securities or other
ownership interests (except for directors’ qualifying shares and other de
minimis amounts of outstanding securities or ownership interests) representing
100% of the ordinary voting power or, in the case of a partnership, 100% of the
general partnership interests are, at the time any determination is being made,
owned, controlled or held by the Borrower or one or more Wholly Owned
Subsidiaries of the Borrower or by the Borrower and one or more Wholly Owned
Subsidiaries of the Borrower.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
SECTION 1.02.     Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).
SECTION 1.03.     Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference to
any statute, regulation or other law shall be construed (i) as referring to such
statute, regulation or other law as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor statutes,
regulations or other laws) and (ii) to include all official rulings and
interpretations thereunder, (c) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (d) the words
“herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) all references herein to Articles, Sections,






[[5210395]]

--------------------------------------------------------------------------------

27


Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement, (f) the phrase “to the best of
the knowledge” shall mean the belief of the officers of the Borrower and the
Subsidiaries directly participating in or associated with the due diligence and
negotiations in connection with the Transactions, and (g) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.
SECTION 1.04.     Accounting Terms; GAAP. (a) Except as otherwise expressly
provided herein, including in the definition of “Capital Lease Obligations”, all
terms of an accounting or financial nature shall be construed in accordance with
GAAP, as in effect from time to time; provided that (a) if the Borrower notifies
the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision
(or if the Administrative Agent notifies the Borrower that the Required Lenders
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith, and (b) notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to (i) any election under Statement of Financial
Accounting Standards 159, The Fair Value Option for Financial Assets and
Financial Liabilities, or any successor thereto (including pursuant to the
Accounting Standards Codification), to value any Indebtedness of the Borrower or
any Subsidiary at “fair value”, as defined therein, and (ii) any change in
accounting for leases pursuant to GAAP resulting from the adoption of Financial
Accounting Standards Board Accounting Standards Update No. 2016-02, Leases
(Topic 842) (“FAS 842”), to the extent such adoption would require (i) treating
any lease (or similar arrangement conveying the right to use) as a capital lease
where such lease (or similar arrangement) would not have been required to be so
treated under GAAP as in effect on December 31, 2018 or (ii) recognizing
liabilities on the balance sheet with respect to operating leases under FAS 842.
(a)     Unless otherwise set forth herein, all references to the most recent
financial statements of the Borrower delivered or required to be delivered
hereunder shall, prior to the first financial statements required to be
delivered under Section 5.01(a) or Section 5.01(b), mean a reference to the most
recent financial statements referred to in Section 3.04.
SECTION 1.05.     Exchange Rates. The Administrative Agent shall determine the
US Dollar Equivalent of any Borrowing (other than a Swingline Loan) denominated
in a currency other than Dollars as of the date of the commencement of the
initial Interest Period therefor and as of the last Business Day of each
calendar month, in






[[5210395]]

--------------------------------------------------------------------------------

28


each case using the Exchange Rate for such currency in relation to Dollars in
effect on the date that is three Business Days prior to the date on which the
initial Interest Period shall commence or the last Business Day of a calendar
month, as the case may be, and each such amount shall, except as provided in the
last sentence of this Section, be the US Dollar Equivalent of such Borrowing
until the next required calculation thereof pursuant to this sentence. The
Administrative Agent shall determine the US Dollar Equivalent of any Swingline
Loan denominated in Euro or Sterling as of the date on which such Loan is made,
using the Exchange Rate for Euro or Sterling, as the case may be, in relation to
Dollars in effect on such date, and each such amount shall, except as provided
in the last sentence of this Section, be the US Dollar Equivalent of such
Swingline Loan. The Administrative Agent shall notify the Borrower and the
Lenders of each calculation of the US Dollar Equivalent of each Borrowing. For
purposes of Section 6.04, amounts in currencies other than Dollars shall be
translated into Dollars at the currency exchange rates used in preparing the
Borrower’s annual and quarterly financial statements.
SECTION 1.06.     Interest Rates; LIBOR Notification. The interest rate on
Eurocurrency Loans is determined by reference to the LIBO Rate, which is derived
from the London interbank offered rate. The London interbank offered rate is
intended to represent the rate at which contributing banks may obtain short-term
borrowings from each other in the London interbank market. In July 2017, the
U.K. Financial Conduct Authority announced that, after the end of 2021, it would
no longer persuade or compel contributing banks to make rate submissions to the
ICE Benchmark Administration (together with any successor to the ICE Benchmark
Administration, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that, commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurocurrency Loans. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate. In the
event that the London interbank offered rate is no longer available or in
certain other circumstances as set forth in Section 2.12(b), such Section
provides a mechanism for determining an alternative rate of interest. The
Administrative Agent will notify the Borrower, pursuant to Section 2.12, in
advance of any change to the reference rate upon which the interest rate on
Eurocurrency Loans is based. However, the Administrative Agent does not warrant
or accept any responsibility for, and shall not have any liability with respect
to, the administration, submission or any other matter related to the London
interbank offered rate or other rates in the definition of the term “LIBO Rate”
or with respect to any alternative or successor rate thereto, or replacement
rate thereof, including whether the composition or characteristics of any such
alternative, successor or replacement reference rate, as it may or may not be
adjusted pursuant to Section 2.12(b), will be similar to, or produce the same
value or economic equivalence of, the LIBO Rate or have the same volume or
liquidity as did the London interbank offered rate prior to its discontinuance
or unavailability.






[[5210395]]

--------------------------------------------------------------------------------

29


SECTION 1.07.     Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized and acquired on the first date of its existence by the holders of
the Equity Interests at such time.
ARTICLE II    

The Credits
SECTION 2.01.     Commitments. Subject to the terms and conditions and relying
on the representations and warranties (subject to Section 4.02(a)) set forth
herein, each Lender agrees, severally and not jointly, to make Revolving Loans
to the Borrower from time to time during the Availability Period in Dollars or a
Designated Foreign Currency in an aggregate principal amount that will not
result in (i) such Lender’s Revolving Exposure exceeding such Lender’s Revolving
Commitment or (ii) the sum of the total Revolving Exposures exceeding the total
Revolving Commitments. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans during the Availability Period.
SECTION 2.02.     Loans and Borrowings. %3.Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans of the same Type and
denominated in the same currency made by the Lenders ratably in accordance with
their individual Revolving Commitments. The failure of any Lender to make any
Revolving Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder; provided that the Revolving Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Revolving Loans as required.
(a)     Subject to Section 2.12, (i) each Revolving Borrowing denominated in
Dollars shall be comprised entirely of (A) Eurocurrency Loans or (B) ABR Loans,
as the Borrower may request in accordance herewith, and each Revolving Borrowing
denominated in a Designated Foreign Currency shall be comprised entirely of
Eurocurrency Loans. Each Lender at its option may make any Eurocurrency Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.
(b)     At the commencement of each Interest Period for any Eurocurrency
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of the Borrowing Multiple and not less than the Borrowing






[[5210395]]

--------------------------------------------------------------------------------

30


Minimum. At the time that each ABR Revolving Borrowing is made, such Borrowing
shall be in an aggregate amount that is an integral multiple of $5,000,000 and
not less than $25,000,000. Each Swingline Loan shall be in an amount that is an
integral multiple of the Borrowing Multiple and not less than the Borrowing
Minimum. Borrowings of more than one Type and Class may be outstanding at the
same time; provided that there shall not at any time be more than a total of 10
Eurocurrency Revolving Borrowings outstanding.
(c)     Notwithstanding any other provision of this Agreement, the Borrower
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.
SECTION 2.03.     Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request,
(a) in the case of a Eurocurrency Borrowing, by a written Borrowing Request not
later than 12:00 noon (with respect to a Borrowing denominated in Dollars,
New York City time, and with respect to a Borrowing denominated in any
Designated Foreign Currency, London time) three Business Days before the date of
the proposed Borrowing or (b) in the case of an ABR Borrowing, by telephone or
by telecopy not later than 12:00 noon (with respect to a Borrowing denominated
in Dollars, New York City time, and with respect to a Borrowing denominated in
any Designated Foreign Currency, London time) on the Business Day of the
proposed Borrowing. Each such Borrowing Request shall be irrevocable and, if
telephonic, shall be confirmed promptly by hand delivery or telecopy or other
electronic transmission (including in pdf format) to the Administrative Agent of
a written Borrowing Request in a form agreed to by the Administrative Agent and
the Borrower and signed by the Borrower. Each such telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.02:
(i)    the currency and aggregate amount of the requested Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    the Type of the requested Borrowing;
(iv)    in the case of a Eurocurrency Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(v)    the location and number of the account of the Borrower (or the Borrower’s
designee) to which funds are to be disbursed, which shall comply with the
requirements of Section 2.05.
If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be (A) in the case of a Borrowing
denominated in Dollars, an






[[5210395]]

--------------------------------------------------------------------------------

31


ABR Borrowing, and (B) in the case of a Borrowing denominated in a Designated
Foreign Currency, a Eurocurrency Borrowing. If no Interest Period is specified
with respect to any requested Eurocurrency Revolving Borrowing, then the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Any Borrowing Request that shall fail to specify any of the
information required by clause (i), (ii) or (v) of the immediately preceding
paragraph may be rejected by the Administrative Agent if such failure is not
corrected promptly after the Administrative Agent shall give written or
telephonic notice thereof to the Borrower and, if so rejected, will be of no
force or effect. Promptly following receipt of a Borrowing Request in accordance
with this Section, the Administrative Agent shall advise each Lender of the
details thereof and of the amount of such Lender’s Loan to be made as part of
the requested Borrowing.
SECTION 2.04.     Swingline Loans. %3.Subject to the terms and conditions set
forth herein, each Swingline Lender agrees to make Swingline Loans to the
Borrower denominated in Dollars or Designated Foreign Currencies from time to
time during the Availability Period, in an aggregate amount at any time
outstanding that will not result in (i) the Swingline Exposure exceeding
US$1,500,000,000, (ii) the aggregate US Dollar Equivalent amount of outstanding
Swingline Loans made by any Swingline Lender exceeding such Lender’s Swingline
Commitment, (iii) the aggregate US Dollar Equivalent amount of such Swingline
Lender’s outstanding Revolving Loans and Swingline Loans (including
participations in outstanding Swingline Loans) exceeding the amount of such
Swingline Lender’s Revolving Commitment or (iv) the aggregate Revolving Exposure
exceeding the aggregate amount of the Revolving Commitments; provided that no
Swingline Lender shall be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Each Swingline Loan denominated in Dollars will be
an ABR Loan. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, prepay and reborrow Swingline Loans.
(a)     To request a Swingline Loan, the Borrower shall notify the
Administrative Agent of such request in writing (or, in the case of a US
Swingline Loan, by telephone (confirmed by telecopy)) not later than (i) 12:00
noon, New York City time, on the day of any such proposed US Swingline Loans and
(ii) 10:00 a.m., London time, on the day of any such proposed European Swingline
Loans or UK Swingline Loans. Each such notice shall be irrevocable and shall
specify the requested borrowing date (which shall be a Business Day), the
currency and the aggregate principal amount of the requested Swingline Loan
(which shall comply with Section 2.02(c)). The Administrative Agent will
promptly notify each Swingline Lender of any such notice received from the
Borrower and of such Swingline Lender’s share of the requested Swingline
Borrowing. Each Swingline Lender shall make its share of each requested
Swingline Loan available to the Borrower (pro rata in accordance with the
relative amounts of the Swingline Commitments of the Swingline Lenders) in the
requested currency by means of a transfer of funds by 2:00 p.m. (with respect to
a Swingline Loan denominated in Dollars, New York City time, and with respect to
a Swingline Loan denominated in any Designated Foreign Currency, London time) on
the requested date of such






[[5210395]]

--------------------------------------------------------------------------------

32


Swingline Loan, (i) to the Applicable Funding Account, in the case of US
Swingline Loans, and (ii) to the account of the Administrative Agent most
recently designated by it for such purpose, in the case of Multicurrency
Swingline Loans. The Administrative Agent will make such Multicurrency Swingline
Loans available to the Borrower by promptly transferring the amounts so received
pursuant to clause (ii) of the immediately preceding sentence, in like funds, to
the Applicable Funding Account.
(b)     Any Swingline Lender may by written notice given to the Administrative
Agent not later than 10:00 a.m. (with respect to a Swingline Loan denominated in
Dollars, New York City time, and with respect to a Swingline Loan denominated in
any Designated Foreign Currency, London time) on any Business Day require the
Lenders to acquire and fund participations on such Business Day in all or a
portion of the Swingline Loans of such Swingline Lender outstanding. Such notice
shall specify the aggregate amount and currency of the Swingline Loans in which
the Lenders will participate. Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Lender, specifying in such
notice each Lender’s share, based on such Lender’s Applicable Percentage, of
such Swingline Loans. Each Lender hereby absolutely and unconditionally agrees,
upon receipt of notice as provided above, to pay to the Administrative Agent (in
Dollars or the relevant Designated Foreign Currency, as the case may be), for
the account of the applicable Swingline Lender, such Lender’s Applicable
Percentage of such Swingline Loan or Loans. Each Lender acknowledges and agrees
that its obligation to acquire and fund participations in Swingline Loans
pursuant to this paragraph is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Lender shall comply with its obligations under
this paragraph by wire transfer of immediately available funds, in the same
manner as provided in Section 2.05 with respect to Loans made by such Lender
(and Section 2.05, including with respect to interest payable in respect of
unfunded amounts, shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the applicable
Swingline Lender the amounts so received by it from the Lenders. The
Administrative Agent shall notify the Borrower of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the applicable Swingline Lender. Any amounts received by a Swingline Lender
from the Borrower (or other party on behalf of the Borrower) in respect of a
Swingline Loan after receipt by such Swingline Lender of the proceeds of a sale
of participations therein shall be promptly remitted to the Administrative
Agent; any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the Lenders that shall have made their
payments pursuant to this paragraph and to the applicable Swingline Lender, as
their interests may appear; provided that any such payment so remitted shall be
repaid to the






[[5210395]]

--------------------------------------------------------------------------------

33


applicable Swingline Lender or to the Administrative Agent, as the case may be,
if and to the extent such payment is required to be refunded to the Borrower for
any reason. The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the Borrower of any default in the payment thereof.
Notwithstanding the foregoing, a Lender shall not have any obligation to acquire
a participation in a Swingline Loan pursuant to this paragraph if an Event of
Default shall have occurred and be continuing at the time such Swingline Loan
was made and such Lender shall have notified the applicable Swingline Lender in
writing, at least one Business Day prior to the time such Swingline Loan was
made, that such Event of Default has occurred and that such Lender will not
acquire participations in Swingline Loans made while such Event of Default is
continuing.
(c)     Notwithstanding anything to the contrary in this Agreement, if any
Swingline Exposure exists at the time a Lender becomes a Defaulting Lender,
(i) the Borrower shall make arrangements satisfactory to the Swingline Lenders
eliminating the risk of the Swingline Lenders with respect to each Defaulting
Lender’s participation therein or (ii) in the event no such satisfactory
arrangements are made, the Borrower shall be required to prepay the outstanding
Swingline Loans in an amount equal to the Swingline Exposure of the Defaulting
Lender or, if agreed by each Swingline Lender, cash collateralize Swingline
Loans in the amount of the Swingline Exposure of the Defaulting Lender on terms
satisfactory to each Swingline Lender (in which case any such cash collateral
held by a Swingline Lender will be applied as a payment of Swingline Loans
immediately prior to any exercise by such Swingline Lender of its rights to
require the funding of participations in such Loans pursuant to
Section 2.04(c)). In the event the Borrower prepays or cash collateralizes the
Swingline Loans in the amount of the Swingline Exposure of the Defaulting Lender
pursuant to clause (ii) above, then the Lenders other than the Defaulting Lender
will be required to fund participations in the remaining Swingline Loans under
Section 2.04(c) in accordance with their Applicable Percentages determined, in
accordance with the definition of such term herein, without taking into account
the Commitment of such Defaulting Lender (it being understood that such funding
of participations shall not result in such Lender’s Revolving Exposure exceeding
such Lender’s Revolving Commitment).
SECTION 2.05.     Funding of Borrowings. %3.Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds in the applicable currency, in the case of a
Eurocurrency Loan by 12:00 noon (with respect to a Loan denominated in Dollars,
New York City time, and with respect to a Loan denominated in any Designated
Foreign Currency, London time) and in the case of an ABR Loan by 2:00 p.m. (with
respect to a Loan denominated in Dollars, New York City time, and with respect
to a Loan denominated in any Designated Foreign Currency, London time) to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders; provided that Swingline Loans shall be made as
provided in Section 2.04. The Administrative Agent






[[5210395]]

--------------------------------------------------------------------------------

34


will make such Loans available to the Borrower by promptly crediting the amounts
so received, in like funds, to the Applicable Funding Account.
(a)     Unless the Administrative Agent shall have received notice in writing
from a Lender prior to the proposed date of any Borrowing that such Lender will
not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
2.05 and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, (x) in the case of Loans in Dollars, the greater
of (A) the NYFRB Rate and (B) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (y) in the
case of Loans in Designated Foreign Currencies, the rate reasonably determined
by the Administrative Agent to be the cost to it of funding such amount, or
(ii) in the case of the Borrower, the interest rate applicable to a Swingline
Loan in the relevant currency. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.
SECTION 2.06.     Interest Elections. %3.Each Borrowing initially shall be of
the Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided
in this Section 2.06. The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. This Section shall not apply to Swingline Borrowings, which
may not be converted or continued.
(a)     To make an election pursuant to this Section 2.06, the Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Revolving Borrowing of the Type and in the currency resulting from
such election to be made on the effective date of such election; provided that
any notice of election to convert a Eurocurrency Borrowing into an ABR Borrowing
at the end of its then-current Interest Period must be made by the time that a
Borrowing Request for a Eurocurrency Borrowing would be required under Section
2.03. Each such telephonic Interest Election Request shall be irrevocable and
shall






[[5210395]]

--------------------------------------------------------------------------------

35


be confirmed promptly by hand delivery or telecopy or other electronic
transmission (including in pdf format) to the Administrative Agent of a written
Interest Election Request in a form approved by the Administrative Agent and
signed by the Borrower. Notwithstanding any other provision of this Section
2.06, the Borrower will not be permitted to change the currency of any
Borrowing.
(b)     Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and
(iv)    if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period.”
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(c)     Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(d)     If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to a one-month
Eurocurrency Borrowing. Notwithstanding any contrary provision hereof, if an
Event of Default has occurred and is continuing and the Administrative Agent, at
the request of the Required Lenders, so notifies the Borrower, then, so long as
an Event of Default is continuing (i) no outstanding Borrowing denominated in
Dollars may be converted to or continued as a Eurocurrency Borrowing and
(ii) unless repaid, each Eurocurrency Borrowing denominated in Dollars shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.






[[5210395]]

--------------------------------------------------------------------------------

36


SECTION 2.07.     Termination and Reduction of Commitments. %3.Unless previously
terminated, the Commitments shall terminate on the Maturity Date.
(a)     The Borrower may at any time terminate, or from time to time reduce, the
Revolving Commitments; provided that (i) each reduction of the Revolving
Commitments shall be in an amount that is an integral multiple of $1,000,000 and
not less than $25,000,000 and (ii) the Borrower shall not terminate or reduce
the Revolving Commitments if, after giving effect to any concurrent prepayment
of the Loans in accordance with Section 2.09, the aggregate Revolving Exposures
would exceed the aggregate Revolving Commitments .
(b)     The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Commitments under paragraph (b) of this
Section 2.07 at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section 2.07 shall be irrevocable; provided that a
notice of termination of the Revolving Commitments delivered by the Borrower may
state that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Revolving
Commitments shall be permanent. Each reduction of the Revolving Commitments
shall be made ratably among the Lenders in accordance with their individual
Applicable Percentages.
SECTION 2.08.     Repayment of Loans; Evidence of Debt. %3.The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan (other
than a Swingline Loan) on the Maturity Date, and (ii) to the applicable
Swingline Lender the then unpaid principal amount of each Swingline Loan on the
earlier of the Maturity Date and the first date after such Swingline Loan is
made that is the 15th or the last day of a calendar month and is at least five
Business Days after the date on which such Swingline Loan is made; provided
that, on each date that a Revolving Borrowing is made in any currency, the
Borrower shall repay all Swingline Loans denominated in such currency that were
outstanding on the date such Borrowing was requested.
(a)     Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(b)     The Administrative Agent shall maintain accounts in which it shall
record (i) the amount and currency of each Loan made hereunder, the Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each






[[5210395]]

--------------------------------------------------------------------------------

37


Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.
(c)     The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall, absent manifest error, be prima facie evidence of the
existence and amounts of the obligations recorded therein, and shall be
conclusive absent manifest error; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.
(d)     Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to such Lender (or, if requested by
such Lender, to such Lender and its registered assigns) and in a form approved
by the Administrative Agent. Thereafter, the Loans evidenced by such promissory
note and interest thereon shall at all times (including after assignment
pursuant to Section 9.04) be represented by one or more promissory notes in such
form payable to the payee named therein (or, if such promissory note is a
registered note, to such payee and its registered assigns) unless such Lender or
assignee notifies the Borrower that it does not require a promissory note, in
which case such Lender or assignee, as applicable, shall promptly return such
promissory note to the Borrower for cancellation.
SECTION 2.09.     Prepayment of Loans. %3.The Borrower shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
subject to prior notice in accordance with paragraph (d) of this Section 2.09
and payment of any amounts required under Section 2.14.
(a)     In the event and on each occasion that the sum of the total Revolving
Exposures exceeds the total Revolving Commitments, then (i) on the last day of
any Interest Period for any Eurocurrency Borrowing and (ii) on each other date
on which any ABR Revolving Borrowing or Swingline Loan shall be outstanding, the
Borrower shall prepay Loans in an aggregate amount equal to the lesser of
(A) the amount necessary to eliminate such excess (after giving effect to any
other prepayment of Loans on such day) and (B) the amount of the applicable
Revolving Borrowings and Swingline Loans referred to in clause (i) or (ii), as
applicable; provided, however, that, in any event, the Borrower shall prepay
Revolving Loans or Swingline Loans in an aggregate amount sufficient to
eliminate such excess by the 90th day after such excess first arises. If at any
time the sum of the total Revolving Exposures exceeds 105% of the total
Revolving Commitments, then the Borrower shall, not later than the next Business
Day, prepay one or more Borrowings in an aggregate principal amount sufficient
to (x) reduce the sum of the total Revolving Exposures to an amount not in
excess of the total Revolving Commitments.






[[5210395]]

--------------------------------------------------------------------------------

38


(b)     Prior to any prepayment of Borrowings the Borrower shall select the
Borrowing or Borrowings to be prepaid and shall specify such selection in the
notice of such prepayment pursuant to paragraph (d) below.
(c)     The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lenders) by telephone (confirmed
by telecopy or other electronic transmission (including in pdf format)) or by
telecopy (or other electronic transmission (including in pdf format)) of any
prepayment hereunder (i) in the case of prepayment of a Eurocurrency Revolving
Borrowing, not later than 12:00 noon (with respect to a Borrowing denominated in
Dollars, New York City time, and with respect to a Borrowing denominated in any
Designated Foreign Currency, London time) three Business Days before the date of
prepayment, (ii) in the case of prepayment of an ABR Revolving Borrowing or a US
Swingline Borrowing, not later than 12:00 noon (with respect to a Borrowing
denominated in Dollars, New York City time, and with respect to a Borrowing
denominated in any Designated Foreign Currency, London time) on the Business Day
of prepayment and (iii) in the case of a prepayment of a Multicurrency Swingline
Borrowing, by 10:00 a.m. (with respect to a Borrowing denominated in Dollars,
New York City time, and with respect to a Borrowing denominated in any
Designated Foreign Currency, London time) on the Business Day of prepayment.
Each such notice shall be irrevocable and shall specify the prepayment date and
the principal amount of each Borrowing or portion thereof, to be prepaid;
provided that, if a notice of prepayment is given in connection with a
conditional notice of termination of the Commitments as contemplated by
Section 2.07, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.07. Promptly following
receipt of any such notice relating to a Revolving Borrowing, the Administrative
Agent shall advise the applicable Lenders of the contents thereof. Each partial
prepayment of any Revolving Borrowing shall be in an amount that would be
permitted in the case of a Revolving Borrowing of the same Type as provided in
Section 2.02. Each prepayment of a Revolving Borrowing shall be applied ratably
to the Loans included in the prepaid Borrowing, and each prepayment of a
Swingline Borrowing shall be applied ratably to the Swingline Loans (or
participations therein) included in such prepaid Borrowing. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.11.
SECTION 2.10.     Fees. %3.The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a commitment fee at a per annum rate equal
to the Applicable Rate in effect from time to time applied to the daily unused
amount of the Revolving Commitment of such Lender during the period from and
including the Effective Date to but excluding the Maturity Date or such earlier
date on which the Revolving Commitments terminate. Accrued commitment fees shall
be payable in arrears on the last day of March, June, September and December of
each year and on the date on which the Revolving Commitments terminate,
commencing on the first such date to occur after the Effective Date. All
commitment fees shall be computed






[[5210395]]

--------------------------------------------------------------------------------

39


on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).
(a)     The Borrower agrees to pay the Administrative Agent, for its own
account, the fees in the amounts and at the times previously agreed upon by the
Borrower and the Administrative Agent.
(b)     All fees payable hereunder shall be paid on the dates due, in
immediately available funds in Dollars, to the Administrative Agent for
distribution, in the case of commitment fees, to the Lenders.
SECTION 2.11.     Interest. %3.The Loans comprising each ABR Borrowing shall
bear interest at the Alternate Base Rate plus the Applicable Rate.
(a)     The Loans comprising each Eurocurrency Borrowing shall bear interest at
the Adjusted LIBO Rate, in the case of Borrowings in Dollars, and at the LIBO
Rate, in the case of Borrowings in a Designated Foreign Currency, for the
Interest Period in effect for such Borrowing plus the Applicable Rate.
(b)     Each Swingline Loan shall bear interest (i) in the case of a US
Swingline Loan, at the Alternate Base Rate plus the Applicable Rate, (ii) in the
case of a European Swingline Loan, at the Euro Overnight Rate plus the
Applicable Rate applicable to Eurocurrency Loans, and (iii) in the case of a UK
Swingline Loan, at the Sterling Overnight Rate plus the Applicable Rate
applicable to Eurocurrency Loans.
(c)     Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest from the date on which such amount became due
until such amount is paid in full, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section 2.11 or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section 2.11.
(d)     Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Revolving Commitments; provided that (i) interest accrued
pursuant to paragraph (d) of this Section 2.11 shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Loan (other than a
prepayment of an ABR Revolving Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment, and (iii) in the event of
any conversion of any Eurocurrency Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion. All






[[5210395]]

--------------------------------------------------------------------------------

40


interest shall be payable in the currency in which the applicable Loan is
denominated.
(e)     All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year) and interest on
any Loan denominated in Sterling shall be computed on the basis of a year of 365
days, and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Alternate
Base Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.
SECTION 2.12.     Alternate Rate of Interest. (a) Subject to clause (b) below.
if prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:
(i)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period (including because the LIBO Screen Rate is not
available or published on a current basis); or
(ii)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist (the Administrative
Agent having determined that such circumstances affecting the relevant market no
longer exist and adequate and reasonable means do exist for determining the
Adjusted LIBO Rate or the LIBO Rate or the Administrative Agent having been
notified by the Required Lenders that such circumstances described in clause
(ii) above no longer exist), (i) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurocurrency Borrowing of the affected type (including Loans denominated in a
particular currency, as applicable) shall be ineffective, and such Borrowing
shall be converted to or continued on the last day of the Interest Period
applicable thereto as (A) if such Borrowing is denominated in Dollars, an ABR
Revolving Borrowing, or (B) if such Borrowing is denominated in any other
currency, a Revolving Borrowing bearing interest at such rate as the affected
Lenders and the Borrower may agree adequately reflects the costs to such Lenders
of making or maintaining their Loans (or, in the absence of such agreement,
shall be repaid as of the last day of the current Interest Period applicable
thereto), and (ii) if any Borrowing






[[5210395]]

--------------------------------------------------------------------------------

41


Request requests a Eurocurrency Revolving Borrowing in Dollars, such Borrowing
shall be made as an ABR Borrowing (or such Borrowing shall not be made if the
Borrower revokes (and in such circumstances, such Borrowing Request may be
revoked notwithstanding any other provision of this Agreement) such Borrowing
Request by telephonic notice, confirmed promptly in writing, not later than one
Business Day prior to the proposed date of such Borrowing) and (iii) any request
by a Borrower for a Eurocurrency Borrowing denominated in a currency other than
Dollars shall be ineffective; provided that if the circumstances giving rise to
such notice affect only one type of Borrowings (for example, Loans having
certain Interest Periods or denominated in a particular currency), then the
other types of Borrowing shall be permitted.
(b) If, at any time, the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) such circumstances set forth
in paragraph (a)(i) of this Section 2.12 have arisen and such circumstances are
unlikely to be temporary, (ii) the circumstances set forth in paragraph (a)(i)
of this Section 2.12 have not arisen but either (w) the supervisor for the
administrator of the applicable LIBO Screen Rate has made a public statement
that the administrator of such LIBO Screen Rate is insolvent (and there is no
successor administrator that will continue publication of such LIBO Screen
Rate), (x) the administrator of the applicable LIBO Screen Rate has made a
public statement identifying a specific date after which such LIBO Screen Rate
will permanently or indefinitely cease to be published by it (and there is no
successor administrator that will continue publication of such LIBO Screen
Rate), (y) the supervisor for the administrator of the applicable LIBO Screen
Rate has made a public statement identifying a specific date after which such
LIBO Screen Rate will permanently or indefinitely cease to be published or (z)
the supervisor for the administrator of the LIBO Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which the LIBO Screen Rate should no
longer be used for determining interest rates for loans, then the Administrative
Agent and the Borrower shall endeavor (or, in the case of the circumstances in
clause (iii) above, may) to establish an alternate rate of interest to the LIBO
Screen Rate that gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans denominated
in dollars in the United States at such time and the Administrative Agent and
the Borrower shall enter (or, in the case of the circumstances in clause (iii)
above, may enter) into an amendment to this Agreement to reflect such alternate
rate of interest and such other related changes to this Agreement as the
Administrative Agent may determine to be appropriate (but such related changes
shall not include a reduction of the Applicable Rate). Notwithstanding anything
to the contrary in Section 9.02, such amendment shall become effective without
any further action or consent of any other party to this Agreement so long as
the Administrative Agent shall not have received, within five Business Days
following the date on which a copy of such amendment shall have been provided to
the Lenders, a written notice from the Required Lenders stating that such
Lenders object to such amendment. Further, notwithstanding the foregoing, if any
alternate reference rate established pursuant to this paragraph (b) (without
giving effect to the Applicable Rate or any alternative spread that may have
been agreed upon over the






[[5210395]]

--------------------------------------------------------------------------------

42


applicable Lenders’ deemed cost of funds) would otherwise be less than zero,
then such rate shall be deemed to be zero for all purposes of this Agreement.
SECTION 2.13.     Increased Costs. %3.If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit, liquidity
or similar requirement against assets of, deposits with or for the account of,
or credit extended by, any Lender (except any such reserve or other requirement
reflected in the Adjusted LIBO Rate or in additional interest paid pursuant to
Section 2.21);
(ii)    impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Eurocurrency
Loans made by such Lender; or
(iii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Excluded Taxes and (C) Other Taxes) on its loans, loan principal, letters of
credit, commitments or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing, converting to or maintaining any Eurocurrency Loan
(or of maintaining its obligation to make any such Loan) or to reduce the amount
of any sum received or receivable by such Lender hereunder (whether of
principal, interest or otherwise but excluding lost profits), then the Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender for such additional costs incurred or reduction suffered.
(b)     If any Lender determines that any Change in Law affecting such Lender or
any lending office of such Lender or such Lender’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s direct or indirect holding company, if any, as a consequence of this
Agreement or the Loans made by such Lender, to a level below that which such
Lender or such Lender’s direct or indirect holding company could have achieved
but for such Change in Law (taking into consideration such Lender’s policies and
the policies of such Lender’s direct or indirect holding company with respect to
capital or liquidity adequacy), then from time to time the Borrower will pay to
such Lender such additional amount or amounts as will compensate such Lender or
such Lender’s direct or indirect holding company for any such reduction
suffered.
(c)     A certificate of a Lender setting forth in reasonable detail the amount
or amounts necessary to compensate such Lender or its direct or indirect holding
company, or such other Recipient, as the case may be, as specified in
paragraph (a) or (b) of this Section 2.13 shall be delivered to the Borrower and
shall






[[5210395]]

--------------------------------------------------------------------------------

43


be conclusive absent manifest error. The Borrower shall pay such Lender the
amount shown as due on any such certificate within 10 days after receipt
thereof.
(d)     Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 2.13 shall not constitute a waiver of such Lender’s
right to demand such compensation; provided that the Borrower shall not be
required to compensate a Lender pursuant to this Section 2.13 for any increased
costs or reductions incurred more than 120 days prior to the date that such
Lender notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s intention to claim compensation
therefor; provided further that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 120-day period referred
to above shall be extended to include the period of retroactive effect thereof.
(e)     Notwithstanding any other provision of this Section 2.13, no Lender
shall demand compensation for any increased costs or reduction referred to above
if it shall not be the general policy or practice of such Lender to demand such
compensation in similar circumstances and unless such demand is generally
consistent with such Lender’s treatment of comparable borrowers of such Lender
in the United States with respect to similarly affected commitments or loans
under agreements with such borrowers having provisions similar to this
Section 2.13 (it being understood that this sentence shall not limit the
discretion of any Lender to waive the right to demand such compensation in any
given case).
(f)     If any Lender shall subsequently recoup any costs (other than from the
Borrower) for which such Lender has previously been compensated by the Borrower
under this Section 2.13, such Lender shall remit to the Borrower an amount equal
to the amount of such recoupment.
SECTION 2.14.     Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan prior to the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion of any Eurocurrency Loan prior to the last day of the Interest Period
applicable thereto, (c) the failure to borrow, convert, continue or prepay any
Eurocurrency Loan on the date specified in any notice delivered pursuant hereto
(except in the case when such notice may be revoked under Section 2.09(d) or
Section 2.12 and is revoked in accordance therewith), or (d) the assignment of
any Eurocurrency Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower pursuant to
Section 2.17, then, in any such event, the Borrower shall compensate each Lender
for the loss (excluding loss of margin), cost and expense it may reasonably
incur as a result of such event; provided, however, that the Borrower shall not
compensate any Lender for any cost of terminating or liquidating any hedge or
related trading position (such as a rate swap, basis swap, forward rate
transaction, interest rate option, cap, collar or floor transaction, swaption or
any other similar transaction). Such compensable loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender






[[5210395]]

--------------------------------------------------------------------------------

44


to be the excess, if any, of (i) the amount of interest which would have accrued
on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate or LIBO Rate, as the case may be, that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the Eurocurrency
market. A certificate of any Lender setting forth in reasonable detail any
amount or amounts that such Lender is entitled to receive pursuant to this
Section 2.14 shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.
SECTION 2.15.     Taxes. %3.Any and all payments by or on account of any
obligation of the Borrower under this Agreement or any other Loan Document shall
be made free and clear of and without deduction or withholding for any Taxes,
except as required by applicable law. If the Borrower (or the applicable
withholding agent) shall be required to deduct or withhold any Tax under
applicable law, then the Borrower or the applicable withholding agent shall be
entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax or Other Tax,
then the sum payable shall be increased as necessary so that after making all
such required deductions or withholdings (including such deductions and
withholdings applicable to additional sums payable under this Section 2.15) the
Administrative Agent or Lender (as the case may be) receives an amount equal to
the sum it would have received had no such deductions or withholdings been made.
(a)     In addition, the Borrower shall timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent timely reimburse it for the Administrative Agent’s payment
of, any Other Taxes.
(b)     The Borrower shall indemnify the Administrative Agent and each Lender,
within 15 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent or such
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of the Borrower hereunder (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority; provided, however, that the indemnification obligations of the
Borrower under this Section 2.15 shall not apply if the Administrative Agent or
applicable Lender is not seeking






[[5210395]]

--------------------------------------------------------------------------------

45


recovery of similar indemnified taxes from other similarly situated borrowers. A
certificate setting forth in reasonable detail the amount of such payment or
liability delivered to the Borrower by a Lender, or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.
(c)     Each Lender shall severally indemnify the Administrative Agent, within
15 days after written demand therefor, for the full amount of any Taxes
attributable to such Lender that are paid or payable by the Administrative Agent
in connection with this Agreement (but, in the case of any Indemnified Taxes or
Other Taxes, only to the extent that the Borrower has not already indemnified
the Administrative Agent for such Indemnified Taxes or Other Taxes and without
limiting the obligation of the Borrower to do so) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate setting forth in reasonable detail the
amount of such payment or liability delivered to the applicable Lender by the
Administrative Agent shall be conclusive absent manifest error.
(d)     As soon as practicable after any payment of Taxes by the Borrower to a
Governmental Authority pursuant to this Section 2.15, the Borrower shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(e)     If the Administrative Agent or a Lender determines, in its good-faith
judgment, that it has received a refund of any Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 2.15, it shall pay over such refund
to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 2.15 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph, in no event will any indemnified party be required to pay any amount
to an indemnifying party pursuant to this paragraph the payment of which would
place such indemnified party in a less favorable net after-Tax position than
such indemnified party would have been in if the Tax subject to indemnification
and giving rise to such refund had not been deducted, withheld or otherwise
imposed and the indemnification payments or additional amounts with respect to
such Tax






[[5210395]]

--------------------------------------------------------------------------------

46


had never been paid. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its Tax returns (or any
other information relating to its Taxes which it deems confidential) to the
Borrower or any other Person.
(f)     %4.  Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.15(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(i)    Without limiting the generality of the foregoing:
(a)    any Lender that is a US Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding Tax;
(b)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(i)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other






[[5210395]]

--------------------------------------------------------------------------------

47


applicable payments under any Loan Document, IRS Form W-8BEN or W-8BEN-E, as
applicable, establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;
(ii)    executed originals of IRS Form W-8ECI;
(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit C-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or W-8BEN-E, as applicable; or
(iv)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
C-2 or Exhibit C-3, IRS Form W-9 and/or other certification documents from each
beneficial owner, as applicable; provided that, if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit C-4 on
behalf of each such direct and indirect partner
(c)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent) executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(d)    If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by applicable law and at such time or times reasonably requested by
the Administrative Agent or the Borrower, such






[[5210395]]

--------------------------------------------------------------------------------

48


documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Administrative Agent or the Borrower as may be
necessary for the Administrative Agent or the Borrower, as the case may be, to
comply with its obligations under FATCA, to determine that such Lender has or
has not complied with such Lender’s obligations under FATCA and, as necessary,
to determine the amount to deduct and withhold from such payment. Solely for
purposes of this Section 2.15(g)(ii), “FATCA” shall include any amendments made
to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
SECTION 2.16.     Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
%3.The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest or fees, or of amounts payable under Sections
2.13, 2.14 or 2.15, or otherwise) prior to 2:00 p.m., New York City time, on the
date when due, in immediately available funds, without setoff or counterclaim.
Any amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to such account as may be specified by the Administrative Agent
for the account of the applicable Lenders, except payments to be made directly
to the Swingline Lenders as expressly provided herein and except that payments
pursuant to Sections 2.13, 2.14, 2.15 and 9.03 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension
(but in no case shall any payment so extended be due after the Maturity Date).
All payments hereunder of principal or interest in respect of any Loan (or of
any breakage indemnity in respect of any Loan) shall be made in the currency of
such Loan; all other payments hereunder and under each other Loan Document shall
be made in Dollars, except as otherwise expressly provided. Any payment required
to be made by the Administrative Agent hereunder shall be deemed to have been
made by the time required if the Administrative Agent shall, at or before such
time, have taken the necessary steps to make such payment in accordance with the
regulations or operating procedures of the clearing or settlement system used by
the Administrative Agent to make such payment.
(a)     If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of






[[5210395]]

--------------------------------------------------------------------------------

49


interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.
(b)     If any Lender shall, by exercising any right of set off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans or participations in Swingline Loans resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
of the relevant Class and accrued interest thereon than the proportion received
by any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Loans of other Lenders
of such Class to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans of such Class;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph (c) shall
not be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans to any assignee or Participant, including the application of funds
arising from the existence of a Defaulting Lender, other than to the Borrower or
any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.
(c)     Unless the Administrative Agent shall have received written notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at (i) the greater of the NYFRB Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation (in the case of an amount denominated in
Dollars) and (ii) the rate reasonably determined by the Administrative Agent to
be the cost to it of






[[5210395]]

--------------------------------------------------------------------------------

50


funding such amount (in the case of an amount denominated in any Designated
Foreign Currency).
(d)     If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(a) or 2.16(d), then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof), apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid.
SECTION 2.17.     Mitigation Obligations; Replacement of Lenders. %3.If any
Lender requests compensation under Section 2.13, or if the Borrower is required
to pay any additional amount to any Recipient or any Governmental Authority for
the account of any Recipient pursuant to Section 2.15, or if the Borrower is
required to pay any additional interest to any Lender pursuant to Section 2.21,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.13, 2.15 or 2.21, as the case
may be, in the future and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender.
(a)     If (i) any Lender requests compensation under Section 2.13, (ii) the
Borrower is required to pay any additional amount to any Recipient or any
Governmental Authority for the account of any Recipient pursuant to
Section 2.15, (iii) the Borrower is required to pay any additional interest to
any Lender pursuant to Section 2.21, (iv) any Lender becomes a Defaulting
Lender, or (v) any Lender is a Non-Consenting Lender under Section 2.20, then
the Borrower may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 9.04), all its interests, rights and obligations
under this Agreement to an assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that (i) to the extent required by Section 9.04, the Borrower shall have
received the prior written consent of the Administrative Agent and the Swingline
Lenders, which consent shall not be unreasonably withheld, (ii) such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans and participations in Swingline Loans, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder, from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrower (in the case of all other amounts) and (iii) in the case of any
such assignment resulting from a claim for compensation under Section 2.13 or
payments required to be made pursuant to Section 2.15 or additional interest
required pursuant to Section 2.21, such assignment will result in a material
reduction in such






[[5210395]]

--------------------------------------------------------------------------------

51


compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.
SECTION 2.18.     Defaulting Lenders.
Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:
(a)    fees shall cease to accrue on the unfunded portion of the Commitment of
such Defaulting Lender pursuant to Section 2.10;
(b)    the Commitment and Revolving Exposure of such Defaulting Lender shall not
be included in determining whether the Required Lenders or any other requisite
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 9.02); provided,
that this clause (b) shall not apply to the vote of a Defaulting Lender in the
case of an amendment, waiver or other modification requiring the consent of all
Lenders or each Lender affected thereby;
(c)    if any Swingline Exposure exists at the time such Lender becomes a
Defaulting Lender then:
(i)    all or any part of the Swingline Exposure of such Defaulting Lender shall
be reallocated among the non-Defaulting Lenders in accordance with their
respective Applicable Percentages, but only to the extent that the sum of all
non-Defaulting Lenders’ Revolving Exposures plus such Defaulting Lender’s
Swingline Exposure does not exceed the total of all non-Defaulting Lenders’
Commitments; provided that no reallocation under this clause (i) shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a non-Defaulting Lender as a result of such
non-Defaulting Lender’s increased exposure following such reallocation;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent prepay such Swingline Exposure; and
(d)    so long as such Lender is a Defaulting Lender, no Swingline Lender shall
be required to fund any Swingline Loan, unless it is satisfied that the related
exposure will be fully covered by the Commitments of the non-Defaulting Lenders,
and participating interests in any newly made Swingline Loan shall be






[[5210395]]

--------------------------------------------------------------------------------

52


allocated among non-Defaulting Lenders in a manner consistent with Section
2.18(c)(i) (and such Defaulting Lender shall not participate therein).
If (i) a Bankruptcy Event with respect to a Lender Parent shall occur following
the date hereof and for so long as such event shall continue or (ii) any
Swingline Lender has a good faith belief that any Lender has defaulted in
fulfilling its obligations under one or more other agreements in which such
Lender commits to extend credit, no Swingline Lender shall be required to fund
any Swingline Loan, unless the Swingline Lenders shall have entered into
arrangements with the Borrower or such Lender, satisfactory to the Swingline
Lenders to defease any risk to the Swingline Lenders in respect of such Lender
hereunder.
In the event that the Administrative Agent, the Borrower and each Swingline
Lender agree that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the Swingline Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Lenders (other than Swingline Loans) as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such Loans in
accordance with its Applicable Percentage; provided that no adjustments will be
made retroactively with respect to fees accrued or payments made by or on behalf
of the Borrower while such Lender was a Defaulting Lender; provided, further,
that, except as otherwise expressly agreed by the affected parties, no change
hereunder of a Lender’s status from a Defaulting Lender to a non-Defaulting
Lender will constitute a waiver or release of any claim of any party hereunder
arising from such Lender’s having been a Defaulting Lender.
SECTION 2.19.     Increase in Revolving Commitments. %3.The Borrower may on one
or more occasions during the Availability Period request, by written notice to
the Administrative Agent, the establishment of Incremental Revolving Commitments
to be provided by Incremental Lenders and in connection therewith cause
additional Swingline Commitments to be provided by such Incremental Lenders (not
exceeding, in the aggregate for all such new or increased Swingline Commitments,
the aggregate amount of such Incremental Revolving Commitments); provided,
however, that %4. the amount of each Incremental Facility shall be no less than
$75,000,000 and %4. the aggregate amount of all the Incremental Revolving
Commitments established hereunder shall not exceed $500,000,000. Each such
notice shall specify (i) the date on which the Borrower proposes that the
Incremental Revolving Commitments shall be effective, which shall be a date not
less than 10 Business Days (or such shorter period as may be agreed to by the
Administrative Agent) after the date on which such notice is delivered to the
Administrative Agent and (ii) the amount of the Incremental Revolving
Commitments being requested (it being agreed that (A) any Lender approached to
provide any Incremental Revolving Commitment may elect or decline, in its sole
discretion, to provide such Incremental Revolving Commitment and (B) any Person
other than an existing Lender that the Borrower proposes to become an
Incremental Lender






[[5210395]]

--------------------------------------------------------------------------------

53


shall be subject to the approval of the Administrative Agent and the Swingline
Lenders (which approval shall not be unreasonably withheld.)
(a)     The terms and conditions of any Incremental Revolving Commitments and
Loans and other extensions of credit to be made thereunder shall be identical to
those of the Revolving Commitments hereunder and the Loans and other extensions
of credit made thereunder, and shall be treated as a single class with such
Revolving Commitments and Loans.
(b)     The Incremental Revolving Commitments shall be effected pursuant to one
or more Incremental Facility Amendments executed and delivered by the Borrower,
each Incremental Lender providing such Incremental Revolving Commitments and the
Administrative Agent; provided that no Incremental Facility or Incremental
Revolving Commitments or new or increased Swingline Commitments relating thereto
will become effective unless (i) no Default shall have occurred and be
continuing at the time of, and immediately after giving effect to, the
effectiveness of such Incremental Revolving Commitments, (ii) on the date of
effectiveness thereof, the representations and warranties set forth in Article
III hereof shall be true and correct in all material respects on and as of the
date of such effectiveness, except where such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects as of such
earlier date, (iii) the Administrative Agent shall have received a certificate
dated the date of such effectiveness confirming satisfaction as of such date of
the conditions referred to in clauses (i) and (ii), (iv) the Borrower shall make
any payments required to be made pursuant to Section 2.14 in connection with
such Incremental Revolving Commitments and the related transactions under this
Section, and (v) the Borrower shall have delivered to the Administrative Agent
such legal opinions, board resolutions, secretary’s certificates, officer’s
certificates and other documents, consistent with those delivered under Section
4.01 hereof, as shall reasonably be requested by the Administrative Agent in
connection with such Incremental Facility. Each Incremental Facility Amendment
may, without the consent of any Lender other than the Incremental Lenders party
thereto, effect such amendments to this Agreement as may be necessary or
appropriate, in the opinion of the Administrative Agent, to give effect to the
provisions of this Section.
(c)     Upon the effectiveness of an Incremental Revolving Commitment of any
Incremental Lender, (i) such Incremental Lender shall be deemed to be a
“Revolving Lender” and, as applicable, a Swingline Lender, hereunder, and shall
thereafter be entitled to all the rights of, and benefits accruing to, Lenders
hereunder and shall be bound by all agreements, acknowledgements and other
obligations of Lenders hereunder, and (ii)(A) such Incremental Revolving
Commitment shall constitute (or, in the event such Incremental Lender already
has a Revolving Commitment, shall increase) the Revolving Commitment of such
Incremental Lender and (B) the aggregate Revolving Commitments shall be






[[5210395]]

--------------------------------------------------------------------------------

54


increased by the amount of such Incremental Revolving Commitment, in each case,
subject to further increase or reduction from time to time as set forth in the
definition of the term “Revolving Commitment”. For the avoidance of doubt, upon
the effectiveness of any Incremental Revolving Commitments, the Revolving
Exposure of the Incremental Lender holding such Commitment, and the Applicable
Percentages of all the Revolving Lenders, shall automatically be adjusted to
give effect thereto.
(d)     On the date of effectiveness of any Incremental Revolving Commitments,
each Revolving Lender shall assign to each Incremental Lender holding such
Incremental Revolving Commitment, and each such Incremental Lender shall
purchase from each Revolving Lender, at the principal amount and in the currency
thereof (together with accrued interest in the applicable currency), such
interests in the outstanding Revolving Loans and funded participations in
Swingline Loans outstanding on such date as shall be necessary in order that,
after giving effect to all such assignments and purchases, such Revolving Loans
and funded participations in Swingline Loans will be held by all the Revolving
Lenders (including such Incremental Lenders) ratably in accordance with their
Applicable Percentages after giving effect to the effectiveness of such
Incremental Revolving Commitment.
(e)     The Administrative Agent shall notify the Lenders promptly upon receipt
by the Administrative Agent of any notice from the Borrower referred to in
paragraph (a) of this Section and of the effectiveness of any Incremental
Revolving Facility, in each case advising the Lenders of the details thereof and
of the Applicable Percentages of the Revolving Lenders after giving effect
thereto and of the assignments required to be made pursuant to paragraph (e) of
this Section.
SECTION 2.20.      Extension of Maturity Date. %3.The Borrower may, on no more
than two occasions during the term of this Agreement, by written notice (an
“Extension Notice”) delivered to the Administrative Agent not less than 30 days
and not more than 60 days prior to any anniversary of the Effective Date,
request a one-year extension of the Maturity Date then in effect (the “Existing
Maturity Date”) to be effective on such anniversary (the “Extension Effective
Date”); provided that (i) no Default shall have occurred and be continuing on
the Extension Effective Date, (ii) the representations and warranties set forth
in Article III hereof shall be true and correct in all material respects on and
as of the Extension Effective Date, except where such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date, and (iii) the Administrative Agent shall have
received a certificate, dated the Extension Effective Date and signed by a Vice
President or a Financial Officer of the Borrower, confirming compliance with the
conditions precedent set forth in clauses (i) and (ii) of this paragraph (a).






[[5210395]]

--------------------------------------------------------------------------------

55


(a)     The effectiveness of any extension of the Maturity Date shall require
the prior written consent of the Required Lenders, each Lender participating in
such extension of the Maturity Date, and the Administrative Agent. The
Administrative Agent shall promptly furnish a copy of the Extension Notice to
each Lender, and shall request that each Lender either agree or not agree to
such extension no later than 10 days prior to the requested Extension Effective
Date. Any Lender not responding within the above time period shall be deemed not
to have consented to such extension. The decision to agree or withhold agreement
to any extension of the Maturity Date hereunder shall be at the sole discretion
of each Lender. The Revolving Commitment of any Lender that has declined to
agree to any requested extension of the Maturity Date (a “Non-Consenting
Lender”) shall terminate on the Existing Maturity Date, and the principal amount
of any outstanding Loans made by such Lender, together with any accrued interest
thereon, and any accrued fees and other amounts payable to or for the account of
such Lender hereunder, shall be due and payable on the Existing Maturity Date,
and such Non-Consenting Lender shall cease to be a party hereto but shall
continue to be entitled to the benefits of Sections 2.13, 2.14, 2.15 and 9.03
with respect to facts and circumstances occurring prior to the date it ceased
being a party. Notwithstanding the foregoing provisions of this paragraph, the
Borrower shall have the right, prior to an Extension Effective Date, pursuant
to, and in accordance with, Section 2.17(b), to replace a Non-Consenting Lender
with a Lender or other financial institution that will agree to an extension of
the Maturity Date.
SECTION 2.21.     Additional Reserve Costs.
(a)     If and so long as any Lender is required to comply with reserve assets,
liquidity, cash margin or other requirements of any monetary or other authority
(including any such requirement imposed by the European Central Bank or the
European System of Central Banks, but excluding requirements reflected in the
Statutory Reserve Rate) in respect of any of such Lender’s Eurocurrency Loans in
any Designated Foreign Currency, such Lender may require the Borrower to pay,
contemporaneously with each payment of interest on each of such Lender’s
Eurocurrency Loans subject to such requirements, additional interest on such
Loan at a rate per annum specified by such Lender to be the cost to such Lender
of complying with such requirements in relation to such Loan.
(b)     Any additional interest owed pursuant to paragraph (a) above shall be
determined by the relevant Lender, which determination shall be conclusive
absent manifest error, and notified to the Borrower (with a copy to the
Administrative Agent) at least five Business Days before each date on which
interest is payable for the relevant Loan, and such additional interest so
notified to the Borrower by such Lender shall be payable to the Administrative
Agent for the account of such Lender on each date on which interest is payable
for such Loan.






[[5210395]]

--------------------------------------------------------------------------------

56


SECTION 2.22.     Redenomination of Certain Designated Foreign Currencies.
%3.Each obligation of any party to this Agreement to make a payment denominated
in the national currency unit of any member state of the European Union that
adopts the Euro as its lawful currency after the date hereof shall be
redenominated into Euro at the time of such adoption (in accordance with the EMU
Legislation). If, in relation to the currency of any such member state, the
basis of accrual of interest expressed in this Agreement in respect of that
currency shall be inconsistent with any convention or practice in the London
Interbank Market for the basis of accrual of interest in respect of the Euro,
such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency (and the Administrative Agent shall give notice thereof to the Borrower
and the Lenders); provided that if any Borrowing in the currency of such member
state is outstanding immediately prior to such date, such replacement shall take
effect, with respect to such Borrowing, at the end of the then current Interest
Period.
(a)     Without prejudice and in addition to any method of conversion or
rounding prescribed by any EMU Legislation and (i) without limiting the
liability of the Borrower for any amount due under this Agreement and
(ii) without increasing any Commitment of any Lender, all references in this
Agreement to minimum amounts (or integral multiples thereof) denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall, immediately upon such
adoption, be replaced by references to such minimum amounts (or integral
multiples thereof) as shall be specified herein with respect to Borrowings
denominated in Euro.
(b)     Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent (with the consent of the
Borrower (not to be unreasonably withheld)) may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.
ARTICLE III    

Representations and Warranties
The Borrower represents and warrants to the Lenders that:
SECTION 3.01.     Organization; Powers. Each of the Borrower and the Significant
Subsidiaries is duly organized, validly existing and in good standing (if
applicable) under the laws of the jurisdiction of its organization, has all
requisite power and authority to carry on its business as now conducted and,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business and in good standing (if applicable) in every jurisdiction where
such qualification is required.






[[5210395]]

--------------------------------------------------------------------------------

57


SECTION 3.02.     Authorization; Enforceability. The Transactions are within the
Borrower’s and the applicable Subsidiaries’ corporate powers and have been duly
authorized by all necessary corporate and, if required, stockholder action. This
Agreement has been duly executed and delivered by the Borrower and constitutes a
legal, valid and binding obligation of the Borrower, enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.
SECTION 3.03.     Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, (b) will not violate any applicable
law or regulation or the charter, by-laws or other organizational documents of
the Borrower or any of the Significant Subsidiaries or any order of any
Governmental Authority, (c) will not violate or result in a default under any
indenture, material agreement or other material instrument binding upon the
Borrower or any of the Significant Subsidiaries or its assets, or give rise to a
right thereunder to require any payment to be made by the Borrower or any of the
Significant Subsidiaries and (d) will not result in the creation or imposition
of any Lien on any material amount of assets of the Borrower or any of the
Significant Subsidiaries.
SECTION 3.04.     Financial Condition; No Material Adverse Change.
%3.The Borrower has heretofore furnished to the Administrative Agent for
delivery to the Lenders %4. a consolidated balance sheet and statements of
income, stockholders’ equity and cash flows for the Borrower and the
Subsidiaries as of and for the fiscal year ended October 31, 2018, reported on
by Ernst & Young LLP, independent registered public accounting firm, and %4. an
unaudited consolidated balance sheet and statements of income, stockholders’
equity and cash flows as of and for the period ending April 30, 2019. Such
financial statements present fairly, in all material respects, the financial
position and results of operations and cash flows of the Borrower and the
Subsidiaries as of such date and for such period in accordance with GAAP.
(a)     Since October 31, 2018, there has been no material adverse change in the
actual business, assets, operations or financial condition of the Borrower and
the Subsidiaries, taken as a whole.
SECTION 3.05.     Litigation and Environmental Matters. %3.Except as disclosed
in the Borrower’s Annual Report on Form 10-K for the fiscal year ended October
31, 2018, the quarterly reports on Form 10-Q or current reports on Form 8-K
filed subsequent thereto but prior to the Effective Date, or any amendments
thereof filed subsequent thereto but prior to the Effective Date, and except as
set forth on Schedule 3.05, there are no actions, suits or proceedings by or
before any arbitrator or Governmental Authority pending or, to the knowledge of
the Borrower, threatened against the Borrower or any of the Significant
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined,






[[5210395]]

--------------------------------------------------------------------------------

58


could reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (ii) that involve this Agreement or the Transactions.
(a)     Except as disclosed in the Borrower’s Annual Report on Form 10-K for the
fiscal year ended October 31, 2018, the quarterly reports on Form 10-Q or
current reports on Form 8-K filed subsequent thereto but prior to the Effective
Date, or any amendments thereof filed subsequent thereto but prior to the
Effective Date, except as set forth on Schedule 3.05 and except with respect to
any other matters that, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect, neither the Borrower nor any
of the Significant Subsidiaries (i) has failed to comply with any Environmental
Law or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) has become subject to any
Environmental Liability or (iii) has received notice of any claim with respect
to any Environmental Liability.
SECTION 3.06.     Compliance with Laws and Agreements. None of the Borrower or
any of the Significant Subsidiaries or any of their respective properties or
assets is in violation of, nor will the continued operation of their properties
and assets as currently conducted violate, any law, rule or regulation or
indenture, agreement or other instrument, or is in default with respect to any
judgment, writ, injunction, decree or order of any Governmental Authority or
indenture, agreement or other instrument, where such violation or default could
reasonably be expected to result in a Material Adverse Effect. No Default has
occurred and is continuing.
SECTION 3.07.     Investment Company Status. The Borrower is not, and is not
“controlled” by, an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
SECTION 3.08.     Taxes. Each of the Borrower and the Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required by law to have
been filed, and has paid or caused to be paid all Taxes shown to be due and
payable on such Tax returns, except (a) any Taxes that are being contested in
good faith by appropriate proceedings and for which the Borrower or such
Subsidiary, as applicable, has set aside on its books adequate reserves or
(b) to the extent that the failure to file such returns and reports or pay such
taxes could not reasonably be expected to result in a Material Adverse Effect.
SECTION 3.09.     ERISA. No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. Any underfunding with respect to one or
more Plans (based on the assumptions used for purposes of Accounting Standards
Codification No. 715) could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.






[[5210395]]

--------------------------------------------------------------------------------

59


SECTION 3.10.     Federal Reserve Regulations. %3.Neither the Borrower nor any
of the Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of buying or
carrying Margin Stock.
(a)     No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, for any purpose
that entails a violation of, or that is inconsistent with, the provisions of the
Regulations of the Board, including Regulation T, Regulation U and Regulation X.
If required by law and requested by the Administrative Agent or any Lender, the
Borrower will furnish to the Administrative Agent and each Lender a statement to
the foregoing effect in conformity with the requirements of FR Form G-3 or FR
Form U-1 referred to in Regulation U.
SECTION 3.11.     Pari Passu Status. The obligations of the Borrower under this
Agreement rank, and will rank, at least pari passu in priority of payment and in
all other respects with all unsecured Indebtedness of the Borrower.
SECTION 3.12.     Anti-Corruption Laws and Sanctions. The Borrower has
implemented and maintains in effect policies and procedures designed to promote
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and Borrower Agents with Anti-Corruption Laws and applicable
Sanctions. None of the Borrower or any Subsidiary of the Borrower is a
Sanctioned Person. The Borrower and its Subsidiaries and, to the knowledge of
the Borrower, its and their respective directors, officers, employees and
Borrower Agents are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects. No proceeds of any Loans will be used
directly, or to the knowledge of the Borrower, indirectly for the purpose of
financing the activities of any Sanctioned Person or in any Sanctioned Country
(unless, in each case, authorized by Sanctions), or for the purpose of engaging
in any activity in violation of Sanctions.
ARTICLE IV    

Conditions
SECTION 4.01.     Effective Date. The obligations of the Lenders to make Loans
and acquire participations in Swingline Loans shall not become effective until
the date on which each of the following conditions is satisfied (or waived in
accordance with Section 9.02):
(a)    The Administrative Agent (or its counsel) shall have received from the
Borrower, each Lender and the Administrative Agent either (i) a counterpart of
this Agreement (which may include telecopy or electronic transmission (including
in pdf format) of a signed signature page of this Agreement) signed on behalf of
such party or (ii) written evidence satisfactory to the Administrative Agent
that such party has signed a counterpart of this Agreement.






[[5210395]]

--------------------------------------------------------------------------------

60


(b)    The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Rishi Varma, Senior Vice President, General Counsel and Assistant
Secretary of the Borrower (or any outside counsel designated by the Borrower),
reasonably acceptable to the Administrative Agent, and covering such matters
relating to the Borrower, this Agreement or the Transactions as the Lenders
shall reasonably request. The Borrower hereby requests such counsel to deliver
such opinion.
(c)    The Administrative Agent shall have received such documents and
certificates as the Administrative Agent may reasonably request relating to the
organization, existence and good standing of the Borrower in its jurisdiction of
organization, the authorization of the Transactions and any other legal matters
relating to the Borrower, the Subsidiaries, this Agreement or the Transactions,
all in form and substance reasonably satisfactory to the Administrative Agent.
(d)    The Administrative Agent shall have received a certificate dated the
Effective Date signed by a Vice President or a Financial Officer of the Borrower
confirming compliance with the conditions set forth in paragraphs (a) and (b) of
Section 4.02 as of such date (but without excluding the representation and
warranty set forth in Section 3.04(b) or Section 3.05).
(e)    There shall not have occurred or come to the attention of the Lenders any
event or circumstance that has resulted or could reasonably be expected to
result in a material adverse change in the actual business, assets, operations
or financial condition of Borrower since October 31, 2018.
(f)    The Lenders shall have received all documentation and other information
required by bank regulatory authorities under applicable “know your customer”,
and anti-money laundering rules and regulations, including the Patriot Act and
the Beneficial Ownership Regulation, to the extent requested at least five
Business Days prior to the Effective Date, and a Beneficial Ownership
Certification.
(g)    All fees, cost reimbursements and out-of-pocket expenses required to be
paid or reimbursed on or prior to the Effective Date pursuant hereto or pursuant
to the Commitment Letter, to the extent invoiced prior to (or, in the case of
cost reimbursement and out-of-pocket expenses, not fewer than two Business Days
prior to) the Effective Date, shall have been paid or will be paid on the
Effective Date substantially concurrently with the effectiveness of this
Agreement.
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, this Agreement and obligations of the Lenders to make Loans
hereunder shall not become effective unless each of the foregoing conditions is
satisfied (or waived pursuant to Section 9.02) at or prior to 5:00 p.m., New
York City time, on August 31, 2019 (and, in the event such conditions are not so
satisfied or waived, the Commitments shall terminate at such time).






[[5210395]]

--------------------------------------------------------------------------------

61


SECTION 4.02.     Each Credit Event. The obligation of each Lender to make a
Loan on the occasion of any Borrowing is subject to the satisfaction of the
following conditions:
(a)     The representations and warranties of the Borrower set forth in this
Agreement (other than the representations and warranties set forth in
Section 3.04(b) and Section 3.05) shall be true and correct on and as of the
date of such Borrowing.
(b)     At the time of and immediately after giving effect to such Borrowing, no
Default shall have occurred and be continuing.
Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in paragraphs (a)
and (b) of this Section.
ARTICLE V    

Affirmative Covenants
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Borrower covenants and agrees with the Lenders that:
SECTION 5.01.     Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent for delivery to each Lender:
(a)     on or before the earlier of (i) the date by which the Annual Report on
Form 10-K of the Borrower (without giving effect to any extension thereof) for
each fiscal year is required to be filed under the rules and regulations of the
SEC and (ii) 90 days after the end of such fiscal year, its audited consolidated
balance sheet and related statements of operations, stockholders’ equity and
cash flows as of the end of and for such year, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on by
Ernst & Young LLP or other independent registered public accounting firm of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Borrower and the Subsidiaries on a consolidated basis in accordance with
GAAP consistently applied;
(b)     on or before the earlier of (i) the date by which the Quarterly Report
on Form 10-Q of the Borrower for each of the first three fiscal quarters of each
fiscal year is required to be filed under the rules and regulations of the SEC
(without giving effect to any extension thereof) and (ii) 45 days after the end
of each of the first three fiscal quarters of such fiscal year, its consolidated






[[5210395]]

--------------------------------------------------------------------------------

62


balance sheet and related statements of operations, stockholders’ equity and
cash flows as of the end of and for such fiscal quarter and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all certified by one
of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and the
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes;
(c)     not later than the date by which financial statements are required to be
delivered under clause (a) or (b) above, a certificate of a Financial Officer of
the Borrower (i) certifying as to whether a Default has occurred and, if a
Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto and (ii) setting forth reasonably
detailed calculations demonstrating compliance with Section 6.04;
(d)     promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower or any Subsidiary, or compliance with the terms of this Agreement or
with the requirements of the Patriot Act, the Beneficial Ownership Regulation or
any other “know your customer” or similar laws or regulations, as the
Administrative Agent or any Lender (acting through the Administrative Agent) may
reasonably request (it being understood that the Borrower shall not be required
to provide any information which is subject to confidentiality restrictions, the
nature of which prohibit such disclosure notwithstanding the provisions of
Section 9.12 hereof); and
(e)     all information, documents and other materials that the Borrower is
obligated to deliver to the Administrative Agent under this Agreement, including
all notices, requests, and other reports, certificates and other information
materials, but excluding any such information that (i) is required to be
delivered pursuant to clauses (a) and (b) of this Section 5.01, (ii) relates to
a request for a new, or a conversion of an existing, Borrowing or other
extension of credit (including any Interest Election Request or Interest Period
relating thereto), (iii) relates to the payment of any principal or other amount
due under this Agreement prior to the scheduled date therefor, (iv) provides
notice of any Default or Event of Default, or (v) is required to be delivered to
satisfy any condition precedent to the effectiveness of this Agreement and/or
any Borrowing or other extension of credit hereunder (all such non-excluded
information being referred to herein collectively as “Communications”), by
transmitting the Communications in an electronic/soft medium in a format
acceptable to the Administrative Agent. In addition, the Borrower agrees to
continue to provide the Communications to the Administrative Agent in the manner
specified in this Agreement, but only to the extent requested by the
Administrative Agent. The Borrower further agrees that the Administrative Agent
may make the Communications available to the Lenders by posting the






[[5210395]]

--------------------------------------------------------------------------------

63


Communications on Intralinks, Debtdomain, SyndTrak or another substantially
similar electronic transmission system, access to which is controlled by the
Administrative Agent (the “Platform”).
Reports required to be delivered pursuant to clauses (a) and (b) of this
Section 5.01 shall be deemed to have been delivered on the date on which the
Borrower posts such reports on its website at www.hpe.com or when such reports
are posted on the SEC’s website at www.sec.gov; provided that the Borrower shall
deliver to the Administrative Agent, not later than the date on which financial
statements are required to be delivered under clause (b) above, the
certification of a Financial Officer, as required by clause (b).
SECTION 5.02.     Notices of Material Events. Promptly after a Financial Officer
or any other executive officer of the Borrower becomes aware of the following,
the Borrower will furnish to the Administrative Agent for delivery to each
Lender written notice of the following:
(a)    any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) taken or proposed to be taken with respect
thereto;
(b)    the filing or commencement of, or any written notice of intention of any
Person to file or commence, any action, suit or proceeding whether at law or in
equity or by or before any arbitrator or Governmental Authority, against or
affecting the Borrower or any Affiliate thereof that, if not cured or if
adversely determined, could reasonably be expected to result in a Material
Adverse Effect;
(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, if not cured or if adversely determined, could
reasonably be expected to result in liability of the Borrower and the
Subsidiaries in an aggregate amount exceeding $200,000,000;
(d)    any change in the information provided in the Beneficial Ownership
Certification delivered to any Lender that would result in a change to the list
of beneficial owners identified in such Beneficial Ownership Certification; and
(e)    any other development or event that has resulted in, or could reasonably
be expected to result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
SECTION 5.03.     Existence; Conduct of Business. The Borrower will, and will
cause each of the Significant Subsidiaries to, do or cause to be done all






[[5210395]]

--------------------------------------------------------------------------------

64


things reasonably necessary to preserve, renew and keep in full force and effect
its legal existence and the rights, licenses, permits, privileges and franchises
material to the conduct of its business; provided that the foregoing shall not
prohibit any merger, consolidation, liquidation, dissolution or asset
disposition permitted under Section 6.03; provided further that neither the
Borrower nor any of the Significant Subsidiaries shall be required to preserve
any rights, licenses, permits, privileges or franchises or any Significant
Subsidiary’s existence if the Borrower or such Subsidiary determines that the
preservation thereof is no longer desirable in the conduct of the business of
the Borrower or such Subsidiary, as the case may be, and that the loss thereof
would not materially adversely affect the Borrower, such Subsidiary or the
Lenders with respect to any Commitments or Borrowing hereunder.
SECTION 5.04.     Payment of Obligations. The Borrower will, and will cause each
of the Subsidiaries to, pay its obligations, other than Indebtedness but
including Tax liabilities, that, if not paid, could result in a Material Adverse
Effect before the same shall become delinquent or in default, except where
(a) the validity or amount thereof is being contested in good faith, (b) the
Borrower or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP, and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.
SECTION 5.05.     Maintenance of Properties; Insurance. The Borrower will, and
will cause each of the Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, except where the failure to do so, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, and (b) maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations; provided, however, that the Borrower and the
Subsidiaries may instead self-insure to the same general extent as other
companies of similar size, type and financial condition as the Borrower or such
Subsidiary, and to the extent such policies are consistent with prudent business
practice.
SECTION 5.06.     Books and Records; Inspection Rights. The Borrower will, and
will cause each of the Subsidiaries to, keep proper books of record and account
in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities sufficient to permit the
preparation of the consolidated financial statements of the Borrower and the
Subsidiaries in accordance with GAAP. The Borrower will, and will cause each of
the Subsidiaries to, permit any representatives designated by the Administrative
Agent or any Lender (which representatives shall be reasonably acceptable to the
Borrower), upon reasonable prior notice, to visit and inspect its properties, to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants,
all at such reasonable times and as often as reasonably






[[5210395]]

--------------------------------------------------------------------------------

65


requested; provided that such designated representatives agree to any reasonable
confidentiality obligations proposed by the Borrower, including, but not limited
to, confidentiality obligations agreed to by the Lenders under or in connection
with this Agreement.
SECTION 5.07.     Compliance with Laws. %3.The Borrower will, and will cause
each of the Subsidiaries to, comply with all laws, rules, regulations and orders
of any Governmental Authority applicable to it or its property, including all
Environmental Laws, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
(a)     The Borrower will maintain in effect and enforce in all material
respects policies and procedures designed to promote compliance by the Borrower,
its Subsidiaries and their respective directors, officers, employees and
Borrower Agents with Anti-Corruption Laws and applicable Sanctions.
SECTION 5.08.     Use of Proceeds. %3.The proceeds of the Loans will be used
only for general corporate purposes. No part of the proceeds of any Loan will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the Regulations of the Board, including Regulation T, Regulation U and
Regulation X.
(a)     The Borrower will not permit the proceeds of any Loans to be used
directly, or to the knowledge of the Borrower, indirectly for the purpose of
financing the activities of any Sanctioned Person or in any Sanctioned Country
(unless, in each case, authorized by Sanctions), or for the purpose of engaging
in any activity in violation of Sanctions.
ARTICLE VI    

Negative Covenants
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, the
Borrower covenants and agrees with the Lenders that:
SECTION 6.01.     Subsidiary Indebtedness. The Borrower will not permit any
Subsidiary (other than a Subsidiary Guarantor) to create, incur, assume or
permit to exist any Indebtedness, except:
(a)     Indebtedness, including Guarantees and obligations in respect of letters
of credit and letters of guaranty, existing on the Effective Date and set forth
on Schedule 6.01 (i) individually, identifying the relevant Subsidiary and
Indebtedness, in the case of any issue or item of Indebtedness having an
outstanding principal amount in excess of $100,000,000 and (ii) in the aggregate
with respect to all other such Indebtedness;






[[5210395]]

--------------------------------------------------------------------------------

66


(b)     Guarantees of Indebtedness of any Subsidiary to the extent such
Indebtedness is otherwise permitted under this Agreement;
(c)     Indebtedness of any Subsidiary to the Borrower or any other Subsidiary;
(d)     Indebtedness of any Person that becomes a Subsidiary (or of any Person
not previously a Subsidiary that is merged or consolidated with or into a
Subsidiary in a transaction permitted hereunder) after the date hereof; or
Indebtedness of any Person that is assumed by any Subsidiary in connection with
an acquisition of assets by such Subsidiary, provided that (i) such Indebtedness
exists at the time such Person becomes a Subsidiary (or is so merged or
consolidated) or such assets are acquired and is not created in contemplation of
or in connection with such Person becoming a Subsidiary (or such merger or
consolidation) or such assets being acquired and (ii) no other Subsidiary (other
than a Subsidiary into which the acquired Person is merged or any Subsidiary of
the acquired Person) shall Guarantee or otherwise become liable for the payment
of such Indebtedness, except to the extent that such Guarantee is incurred
pursuant to Section 6.01(g);
(e)     Indebtedness incurred to finance the purchase price, construction cost
or improvement cost incurred in connection with the acquisition, construction or
improvement of assets, including Capital Lease Obligations; provided that
(i) such Indebtedness is incurred prior to or within one year after, the date of
acquisition, construction or improvement of such assets, (ii) such Indebtedness
does not exceed the amount of such purchase price or cost of the asset and
(iii) any Lien securing such Indebtedness is permitted under Section 6.02(f);
(f)     Indebtedness of Subsidiaries that are limited purpose financing vehicles
for Securitization Transactions incurred to finance such Securitization
Transactions, provided that such Securitization Transactions otherwise comply
with the provisions hereof;
(g)     other Indebtedness of Subsidiaries; provided that the sum, without
duplication, of (i) the aggregate outstanding principal amount of Indebtedness
permitted by this clause (g), plus (ii) the aggregate outstanding principal
amount of Indebtedness and other obligations secured by Liens permitted by
Section 6.02(g) shall not exceed at any time the greater of $1,000,000,000 and
7.5% of Consolidated Total Assets as of the most recent fiscal quarter end for
which financial statements of the Borrower have been delivered pursuant to
Section 5.01(a) or (b);
(h)     Indebtedness incurred in connection with the extension of maturity of,
or refunding or refinancing of, in whole or in part, any Indebtedness
outstanding pursuant to Section 6.01(a),(d), (e) or (g), provided that (i) such
extension of, or refunding refinancing shall not increase the principal amount
of






[[5210395]]

--------------------------------------------------------------------------------

67


the Indebtedness being extended, or refunded or refinanced by more than the
amount of accrued interest thereon and fees, expenses and premiums paid in
connection with such extension, refunding or refinancing and (ii) any such
refinancing Indebtedness in respect of Indebtedness incurred under Section
6.01(g) will be deemed to utilize the basket referred to in Section 6.01(g), but
such Indebtedness shall be permitted even if such Indebtedness is incurred at a
time when such Indebtedness would not otherwise be permitted to be incurred
under such clause;
(i)     Indebtedness arising in connection with customary cash management
services and from the honoring by a bank or financial institution of a check,
draft or similar instrument drawn against insufficient funds, in each case in
the ordinary course of business; and
(j)     Indebtedness as an account party in respect of trade letters of credit.
SECTION 6.02.     Liens. The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, except:
(a)    Permitted Encumbrances;
(b)    Liens on any property or asset of a Subsidiary securing Indebtedness of
such Subsidiary to the Borrower or to another Subsidiary;
(c)    any Lien on any property or asset of the Borrower or any Subsidiary
existing on the Effective Date; provided that (i) such Lien shall not apply to
any other property or asset of the Borrower or any Subsidiary other than
extensions and accessions thereto and (ii) such Lien shall secure only those
obligations which it secures on the Effective Date and extensions, renewals and
replacements thereof permitted by Section 6.01(g);
(d)    any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any Subsidiary or existing on any property or asset
of any Person that becomes a Subsidiary after the date hereof prior to the time
such Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Borrower or any Subsidiary other than extensions and
accessions thereto and (iii) such Lien shall secure only those obligations which
it secures on the date of such acquisition or the date such Person becomes a
Subsidiary, as the case may be, and extensions, renewals, refinancings and
replacements thereof that do not increase the outstanding principal amount
thereof by more than the amount of accrued interest thereon and fees, expenses
and premiums paid in connection with such refinancing;






[[5210395]]

--------------------------------------------------------------------------------

68


(e)    Liens arising under Securitization Transactions entered into on leases
(including financed equipment), loans and other accounts receivable sold or
transferred pursuant to such Securitization Transactions or on interests
retained by the Borrower or any Subsidiary in any securitization vehicle
utilized to effect such a Securitization Transaction;
(f)    any Lien given to secure Indebtedness or other obligations (including, in
the case of Subsidiaries, Indebtedness incurred pursuant to Section 6.01(e))
incurred to finance the payment of the purchase price, construction cost or
improvement cost of the acquisition, construction or improvement of assets;
provided that (i) such Lien shall attach solely to the assets acquired,
constructed or improved (including any assets which are attached or otherwise
adjoining such assets), (ii) such Lien has been created or incurred by the
Borrower or a Subsidiary simultaneously with, or within one year after, the date
of acquisition, construction or improvement of such assets, (iii) the
Indebtedness or other obligations secured thereby shall not exceed the amount of
such purchase price or cost of the asset and (iv) such Lien shall secure only
those obligations which it secures on the date of such acquisition, construction
or improvement of assets, as the case may be, and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof by more than the amount of accrued interest thereon and fees, expenses
and premiums paid in connection with such refinancing;
(g)    other Liens securing Indebtedness or other obligations of the Borrower or
any Subsidiary; provided that the sum, without duplication, at any time of
(i) the aggregate outstanding principal amount of Indebtedness and other
obligations secured by Liens permitted by this clause (g) plus (ii) the
aggregate outstanding principal amount of Indebtedness of Subsidiaries permitted
by Section 6.01(g) shall not exceed at any one time the greater of
$1,000,000,000 and 7.5% of Consolidated Total Assets as of the most recent
fiscal quarter end for which financial statements of the Borrower have been
delivered pursuant to Section 5.01(a) or (b); and
(h)    Liens in respect of Indebtedness incurred in connection with the
extension of maturity of, or refunding or refinancing of, in whole or in part,
any secured Indebtedness incurred under Section 6.02(g), provided that (i) such
extension of, or refunding or refinancing shall not increase the principal
amount of the secured Indebtedness being extended, or refunded or refinanced by
more than the amount of accrued interest thereon and fees, expenses and premiums
paid in connection with such extension, refunding or refinancing and (ii) any
such secured Indebtedness will be deemed to utilize the basket referred to in
Section 6.02(g), but such secured Indebtedness (and the Liens in respect
thereof) shall be permitted even if the such secured Indebtedness is incurred at
a time when such secured Indebtedness would not otherwise be permitted to be
incurred under such clause.






[[5210395]]

--------------------------------------------------------------------------------

69


SECTION 6.03.     Fundamental Changes. The Borrower will not, and will not
permit any Significant Subsidiary to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
sell, transfer, lease or otherwise dispose of (in one transaction or in a series
of transactions) all or substantially all of the assets of the Borrower and its
Subsidiaries taken as a whole (in each case, whether now owned or hereafter
acquired), or liquidate or dissolve, except that, if at the time thereof and
immediately after giving effect thereto no Default shall have occurred and be
continuing, (i) any Subsidiary or other Person may merge into or consolidate
with the Borrower in a transaction in which the Borrower is the surviving
corporation, (ii) any Subsidiary may merge into or consolidate with any
Subsidiary in a transaction in which the surviving entity is a Wholly Owned
Subsidiary, (iii) any Subsidiary may sell, transfer, lease or otherwise dispose
of its assets to the Borrower or to a Wholly Owned Subsidiary, (iv) any
Subsidiary may liquidate or dissolve if the Borrower determines in good faith
that such liquidation or dissolution is in the best interests of the Borrower
and is not materially disadvantageous to the Lenders, (v) any Subsidiary may
merge into or consolidate with any other Person if the surviving Person is or
becomes by virtue of such transaction a Wholly Owned Subsidiary, and the
Borrower determines in good faith that such merger or consolidation is in the
best interests of the Borrower and would not materially adversely affect the
Lenders, (vi) the Borrower or any Subsidiary may merge into or consolidate with
any other Person; provided that the Borrower or such Subsidiary is the surviving
corporation, (vii) any Subsidiary may merge with any other Person in a
transaction in which the surviving entity is not a Subsidiary; provided that
such transaction does not constitute the disposition of all or substantially all
assets of the Borrower and its subsidiaries taken as a whole, and
(viii) Hewlett-Packard Financial Services Company and its subsidiaries (or any
of its or their successors in the leasing business) may lease equipment and
other assets in the ordinary course of business.
SECTION 6.04.     Financial Covenants. %3.After the occurrence of any Board
Control Event, the Borrower will not permit the Total Leverage Ratio on the last
day of any fiscal quarter to exceed 4.0 to 1.0.
(a)     The Borrower will not permit the ratio of Consolidated EBITDA to
Consolidated Net Interest Expense for any period of four consecutive fiscal
quarters ending after the Effective Date and prior to the Maturity Date to be
less than 3.0 to 1.0.
ARTICLE VII    

Events of Default
If any of the following events (“Events of Default”) shall occur:
(a)    the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable;






[[5210395]]

--------------------------------------------------------------------------------

70


(b)    the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article
VII) payable under this Agreement, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five
Business Days;
(c)    any representation or warranty made or, pursuant to Section 4.02, deemed
made by or on behalf of the Borrower or any Subsidiary in or in connection with
this Agreement or any amendment or modification hereof or waiver hereunder, or
in any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement or any amendment or
modification hereof or waiver hereunder, shall prove to have been false or
misleading in any material respect when made or deemed made;
(d)    the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), 5.03 (with respect to the Borrower’s
existence), 5.08(b) or Article VI;
(e)    the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article VII), and such failure shall continue unremedied for
a period of 30 days after notice thereof from the Administrative Agent or any
Lender to the Borrower (which notice will be given at the request of any
Lender);
(f)    the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness when and as the same shall become due and payable and such failure
shall continue after the applicable grace period, if any, specified in the
agreement or instrument relating to such Material Indebtedness;
(g)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that requires the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to (i) secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness, (ii) any conversion, repurchase or redemption
of any Material Indebtedness scheduled by the terms thereof to occur on a
particular date and not subject to any contingent event or condition related to
the creditworthiness, financial performance or financial condition of the
Borrower or the applicable Subsidiaries or (iii) any repurchase or redemption of
any Material Indebtedness pursuant to any put option exercised by the holder of
such Material Indebtedness; provided that such put option is exercisable at
times specified in the terms of the Material Indebtedness and is not subject to
any contingent event or condition related to the creditworthiness, financial
performance or financial condition of the Borrower or the applicable
Subsidiaries;






[[5210395]]

--------------------------------------------------------------------------------

71


(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, and, in any such case referred to in (i) or (ii)
above, such proceeding or petition shall continue undismissed for 60 days or an
order or decree approving or ordering any of the foregoing shall be entered;
(i)    the Borrower or any Material Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding or (v) make a
general assignment for the benefit of creditors;
(j)    the Borrower or any Material Subsidiary shall admit in writing its
inability, or fail generally, to pay its debts as they become due;
(k)    one or more judgments for the payment of money in an aggregate amount in
excess of $250,000,000 shall be rendered by a court of competent jurisdiction
against the Borrower, any Subsidiary or any combination thereof, and the same
shall remain undischarged for a period of 45 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of the Borrower or any
Subsidiary to enforce any such judgment;
(l)    an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect; or
(m)    a Change in Control shall occur;
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article VII), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable






[[5210395]]

--------------------------------------------------------------------------------

72


in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable so long as, at the time
of such later declaration, an Event of Default is continuing), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event with respect to the Borrower described in
clause (h) or (i) of this Article VII, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.
ARTICLE VIII    

The Administrative Agent
Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent, and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof, together with such actions and powers as are reasonably
incidental thereto.
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to, and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02); provided that the Administrative Agent shall not be
required to take any action that, in its opinion, could expose the
Administrative Agent to liability or be contrary to applicable law, and
(c) except as expressly set forth herein, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of the Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity. The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request






[[5210395]]

--------------------------------------------------------------------------------

73


of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary under the circumstances as provided in Section 9.02) or in
the absence of its own gross negligence or willful misconduct. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower or a Lender, and the Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement, (ii) the contents
of any certificate, report or other document delivered hereunder or in
connection herewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent. In
addition, for the avoidance of doubt, the Lenders hereby acknowledge that none
of the Joint Lead Arrangers, Joint Bookrunners, or Co-Syndication Agents, set
forth on the cover page of this Agreement shall have any powers, duties or
responsibilities under this Agreement, except in its capacity, as applicable, as
the Administrative Agent, Swingline Lender or a Lender hereunder.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed or sent by the proper Person (whether
or not such Person in fact meets the requirements set forth herein for being the
signatory, sender or authenticator thereof). The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
be made by the proper Person (whether or not such Person in fact meets the
requirements set forth herein for being the signatory, sender or authenticator
thereof), and shall not incur any liability for relying thereon. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent selected by the Administrative
Agent with reasonable care and to the Related Parties of the Administrative
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.






[[5210395]]

--------------------------------------------------------------------------------

74


Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Borrower. Upon any such resignation, the Required
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank. If the Person serving as the Administrative
Agent becomes a Defaulting Lender under clause (d) of the definition of such
term, the Required Lenders may, to the extent permitted by applicable law, by
notice in writing to the Borrower and such Person, remove such Person as
Administrative Agent and, in consultation with the Borrower, appoint a
successor. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment by the 30th day following the
date of such notice (or such earlier day as shall be agreed by the Required
Lenders), then such removal shall nonetheless become effective in accordance
with such notice on such 30th day (or agreed earlier date). Upon the acceptance
of its appointment as Administrative Agent hereunder by a successor, such
successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article VIII and Section 9.03, as
well as any absence of fiduciary duty (and related exculpatory provisions),
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while it was acting as
Administrative Agent.
Each Lender represents that it is engaged in making, acquiring and holding
commercial loans in the ordinary course of its business and that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement as a
Lender and to make, acquire and hold Loans hereunder. Each Lender shall,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it shall from time to time
deem appropriate, continue to make its own decisions in taking or not taking
action under or based upon this Agreement, any related agreement or any document
furnished hereunder or thereunder and in deciding whether or to the extent to
which it will continue as a Lender or assign or otherwise transfer its rights,
interests and obligations hereunder.
Each Lender, by delivering its signature page to this Agreement, or delivering
its signature page to an Assignment and Assumption pursuant to which it shall
become a Lender hereunder, shall be deemed to have acknowledged receipt of, and






[[5210395]]

--------------------------------------------------------------------------------

75


consented to and approved, each document required to be delivered to, or be
approved by or satisfactory to, the Administrative Agent or the Lenders on the
Effective Date.
SECTION 8.01.     Certain ERISA Matters.
(a)Each Lender represents and warrants, as of the date such Person became a
Lender party hereto, to, and covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of the Administrative Agent, and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any of its Subsidiaries, that at
least one of the following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of 29 C.F.R.
§ 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Commitments or this
Agreement;
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Commitments or this Agreement;
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Commitments and this Agreement
satisfies the requirements of subsections (b) through (g) of Part I of PTE 84-14
and (D) to the best knowledge of such Lender, the requirements of subsection (a)
of Part I of PTE 84-14 are satisfied with respect to such Lender’s entrance
into, participation in, administration of and performance of the Loans, the
Commitments or this Agreement; or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.






[[5210395]]

--------------------------------------------------------------------------------

76


1.    In addition, unless either (1) the immediately preceding clause (a) is
true with respect to such Lender or (2) such Lender has provided another
representation, warranty and covenant as provided in the immediately preceding
clause (iv), such Lender further represents and warrants, as of the date such
Person became a Lender party hereto, to, and covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of the Administrative Agent and not, for
the avoidance of doubt, to or for the benefit of the Borrower or the
institutions named as Joint Lead Arrangers, Joint Bookrunners and Co-
Syndication Agents on the cover page hereof and their respective Affiliates,
that the Administrative Agent is not a fiduciary with respect to the assets of
such Lender involved in such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related hereto or thereto).
 
ARTICLE IX    

Miscellaneous
SECTION 9.01.     Notices. %3. Except in the case of notices and other
communications expressly permitted to be given by telephone and as otherwise set
forth in subsection (b), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed, e-mail, by certified or registered mail or sent by telecopy, as
follows:
(i)    if to the Borrower, to it at Hewlett Packard Enterprise Company, 6280
America Center Dr., San Jose, California 95002, Attention of Treasurer (Fax
No. (650) 857-4837), with a copy to the General Counsel at the same address and
to Fax No. (650) 857-4837;
(ii)    if to the Administrative Agent, to JPMorgan Chase Bank, N.A., JPMorgan
Loan Services, 500 Stanton Christiana Road, NCC 5, 1st Floor Newark, DE
19713-2107, Attention of Kerry Goodnight (Fax No. (302) 634-4712), with a copy
to JPMorgan Chase Bank, N.A., 383 Madison Avenue, New York, NY, 10179, Attention
of Donatus Anusionwu (Fax No. (212) 270-5127); and
(iii)    if to any other Lender, to it at its address (or e-mail or fax number)
set forth on Schedule 2.01 or in its Administrative Questionnaire.
(b)     Communications to the Lenders may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites,
including the Platform) pursuant to procedures approved by the Administrative
Agent; provided that the foregoing shall not apply to notices to any






[[5210395]]

--------------------------------------------------------------------------------

77


Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other Communications pursuant to procedures approved
by it; provided that approval of such procedures may be limited to particular
notices or Communications.
(c)     The Administrative Agent agrees that the receipt of the Communications
by the Administrative Agent at its e-mail address set forth above shall
constitute effective delivery of the Communications to the Administrative Agent
for purposes of this Agreement. Each Lender agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of this Agreement. Each Lender agrees (A) to notify
the Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and (B) that the foregoing notice may be sent
to such e-mail address. Notices delivered by electronic mail (or notice of
electronic posting) shall be deemed received upon sending, if sent during
business hours, or, otherwise upon opening of the next Business Day unless the
sender receives a notice of non-delivery.
(d)     The Platform is provided “as is” and “as available”. The Agent Parties
(as defined below) do not warrant the accuracy or completeness of the
Communications or the adequacy of the Platform and expressly disclaim liability
for errors or omissions in the Communications. No warranty of any kind, express,
implied or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by the Agent Parties in connection with
the Communications or the Platform. In no event shall the Administrative Agent
or any of its Affiliates or any of their respective officers, directors,
employees, agents, advisors or representatives (collectively, “Agent Parties”)
have any liability to the Borrower, any Lender or any other Person or entity for
damages of any kind, including direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of Communications through the Internet, except to the extent the
liability of any Agent Party is found in a final, nonappealable judgment by a
court of competent jurisdiction to have resulted primarily from the gross
negligence or wilful misconduct of, or breach of this Agreement by, such Agent
Party.
Any party hereto may change its address, telecopy number or e-mail address for
notices and other communications hereunder by written notice to the other
parties hereto. All notices and other communications given to any party hereto
in






[[5210395]]

--------------------------------------------------------------------------------

78


accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.
SECTION 9.02.     Waivers; Amendments. %3.No failure or delay by the Borrower,
the Administrative Agent or any Lender in exercising any right or power
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Borrower, the Administrative Agent and the Lenders hereunder are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of this Agreement or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section 9.02, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan
shall not be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.
(a)     Neither this Agreement nor any provision hereof may be waived, amended
or modified except pursuant to an agreement or agreements in writing entered
into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders or as contemplated
by Section 2.12; provided that no such agreement shall (i) increase or extend
the Commitment of any Lender without the written consent of such Lender,
(ii) decrease the principal amount of any Loan or decrease the rate of interest
thereon, or decrease any fees payable hereunder, without the written consent of
each Lender affected thereby, (iii) postpone the scheduled date of payment of
the principal amount of any Loan, or any interest thereon, or any fees payable
hereunder, or decrease the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby, (iv) change Section 2.16(b) or (c) in a
manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, (v) change any of the provisions of
this Section 9.02 or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender, or (vi) change any
provisions of this Agreement in a manner that by its terms adversely affects the
rights in respect of payments due to Lenders holding Loans of any Class
differently than those holding Loans of any other Class, without the written
consent of Lenders holding a majority in interest of the outstanding Loans and
unused Commitments of each affected Class; and provided further that (A) no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent or the Swingline Lenders hereunder without the prior
written consent of the Administrative Agent or the Swingline Lenders, as the
case may be and (B) any waiver, amendment or modification of this






[[5210395]]

--------------------------------------------------------------------------------

79


Agreement that by its terms affects the rights or duties under this Agreement of
the Revolving Lenders (but not the Swingline Lenders) or the Swingline Lenders
(but not the Revolving Lenders) may be effected by an agreement or agreements in
writing entered into by the Borrower and the requisite percentage in interest of
the affected Class of Lenders that would be required to consent thereto under
this Section 9.02 if such Class of Lenders were the only Class of Lenders
hereunder at the time. Notwithstanding the foregoing, any provision of this
Agreement may be amended by an agreement in writing entered into by the
Borrower, the Required Lenders and the Administrative Agent (and, if their
rights or obligations are affected thereby, the Swingline Lenders) if (i) by the
terms of such agreement the Commitment of each Lender not consenting to the
amendment provided for therein shall terminate upon the effectiveness of such
amendment and (ii) at the time such amendment becomes effective, each Lender not
consenting thereto receives payment in full of the principal of and interest
accrued on each Loan made by it and all other amounts owing to it or accrued for
its account under this Agreement. Notwithstanding the foregoing, (1) any
provision of this Agreement may be amended by an agreement in writing entered
into by the Borrower and the Administrative Agent to cure any ambiguity,
omission, mistake, defect or inconsistency so long as, in each case, the Lenders
shall have received at least five Business Days prior written notice thereof and
the Administrative Agent shall not have received, within five Business Days of
the date of such notice to the Lenders, a written notice from (x) the Required
Lenders stating that the Required Lenders object to such amendment or (y) if
affected by such amendment, any Swingline Lender stating that it objects to such
amendment, and (2) the Commitments and Revolving Exposure of any Lender that is
at the time a Defaulting Lender shall not be included in determining whether all
Lenders or the Required Lenders have taken or may take any action hereunder
(including any consent to any amendment or waiver pursuant to this
Section 9.02); provided that any waiver, amendment or modification requiring the
consent of all Lenders or each affected Lender which affects such Defaulting
Lender differently than other affected Lenders shall require the consent of such
Defaulting Lender.
SECTION 9.03.     Expenses; Indemnity; Damage Waiver. %3.The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent, in connection with the due diligence
investigation of the Borrower, the syndication of the credit facilities provided
for herein, the preparation and administration of this Agreement or any
amendments, modifications or waivers of the provisions hereof (whether or not
the transactions contemplated hereby or thereby shall be consummated); provided,
however, that only one outside counsel may act on behalf of the Administrative
Agent and the Lenders in connection with the preparation and negotiation of this
Agreement, and (ii) all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent or any Lender, including the reasonable and
documented fees, charges and disbursements of any counsel for the Administrative
Agent or any Lender (such fees, charges and






[[5210395]]

--------------------------------------------------------------------------------

80


disbursements not to include allocated costs of internal counsel), in connection
with the enforcement or protection of its rights in connection with this
Agreement, including its rights under this Section, or in connection with the
Loans made hereunder, including all such reasonable and documented out-of pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans.
(a)     The Borrower shall indemnify the Administrative Agent and each Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
reasonable and documented fees, charges and disbursements of any counsel for any
Indemnitee (not to include allocated costs of internal counsel), incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or the use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
the Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of the Subsidiaries; provided that any such losses, claims,
damages, liabilities and expenses arise out of or in connection with such
Indemnitee’s acting as Administrative Agent, Co-Administrative Agent or a Lender
under this Agreement, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any Subsidiary and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity set forth in the foregoing clauses (i),
(ii), (iii) and (iv) shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or wilful misconduct of, or
violation of law by, such Indemnitee. The Borrower will not be liable under this
Agreement for any amount paid by an Indemnitee to settle any claims or actions
if the settlement is entered into without the Borrower’s consent, which consent
may not be withheld unless such settlement is unreasonable in light of such
claims or actions against, and defenses available to, such Indemnitee. Anything
in this Section 9.03(b) to the contrary notwithstanding, the Borrower shall not
be liable for the fees and expenses of more than one primary outside counsel and
one local outside counsel per jurisdiction retained by each Indemnitee in
connection with the defense of any action for which indemnification is sought
hereunder. The Borrower shall have no obligation to any Indemnitee under this
Section 9.03(b) for matters for which such Indemnitee has been fully compensated
pursuant to any other provision of this Agreement. This Section 9.03(b) shall
not apply with respect to Taxes other than any Taxes that represent losses,
claims, damages, etc. arising from any non-Tax claim.






[[5210395]]

--------------------------------------------------------------------------------

81


(b)     To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent or any Swingline Lender under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent or such Swingline Lender, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent or such Swingline Lender in its capacity as
such. For purposes hereof, a Lender’s “pro rata share” shall be determined based
upon its share of the sum of the total Loans and unused Revolving Commitments at
the time of such determination.
(c)     To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions or any Loan or the use of the proceeds thereof.
(d)     All amounts due under this Section 9.03 shall be payable promptly after
written demand therefor.
(e)     The provisions of this Section 9.03 shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the Commitments, the invalidity or unenforceability
of any term or provision of this Agreement or any investigation made by or on
behalf of the Administrative Agent or any Lender.
SECTION 9.04.     Successors and Assigns. %3.The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.
(a)     Any Lender may assign to one or more assignees (other than any
Defaulting Lender, natural person or investment vehicle or trust for the primary
benefit of a natural person or relatives of a natural person or the Borrower or
any Subsidiary or Affiliate of the Borrower), all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and






[[5210395]]

--------------------------------------------------------------------------------

82


the Loans at the time owing to it); provided that (i) except in the case of an
assignment to a Lender or an Affiliate of a Lender, each of the Borrower and the
Administrative Agent (and, in the case of an assignment, other than to an
existing Lender or an Affiliate of a Lender, of all or a portion of a Commitment
or any Lender’s obligations in respect of its Swingline Exposure, each of the
Swingline Lenders) must give their prior written consent to such assignment
(each such consent not to be unreasonably withheld or delayed), (ii) except in
the case of an assignment to a Lender or an Affiliate of a Lender or an
assignment of the entire remaining amount of the assigning Lender’s Commitment,
the amount of the Commitment of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $5,000,000 and shall be an integral multiple of $5,000,000 unless each of
the Borrower and the Administrative Agent otherwise consents, (iii) each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement, except that this
clause (iii) shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Loans, (iv) the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with, unless waived by the Administrative Agent, a processing and recordation
fee of $3,500 (payable by the assignor or assignee), and (v) the assignee, if it
shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire; and provided further that any consent of the
Borrower otherwise required under this paragraph shall not be required if an
Event of Default under clause (h) or (i) of Article VII has occurred and is
continuing. Subject to acceptance and recording thereof pursuant to
paragraph (d) of this Section 9.04, from and after the effective date specified
in each Assignment and Assumption (or an agreement incorporating by reference a
form of Assignment and Assumption posted to the Platform), the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Assumption, shall have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be (i) entitled to the benefits of Sections 2.13, 2.14, 2.15 and 9.03 with
respect to facts and circumstances occurring prior to the effective date of such
assignment, and (ii) subject to the confidentiality provisions hereof). Any
purported sale, assignment, delegation or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be null and void and instead be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with paragraph (e) of this Section.






[[5210395]]

--------------------------------------------------------------------------------

83


(b)     The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in The City of New York a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
(c)     Upon its receipt of a duly completed Assignment and Assumption (or an
agreement incorporating by reference a form of Assignment and Assumption posted
to the Platform) executed by an assigning Lender and an assignee, the assignee’s
completed Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in
paragraph (b) of this Section 9.04 and any written consent to such assignment
required by paragraph (b) of this Section 9.04, the Administrative Agent shall
accept such Assignment and Assumption and record the information contained
therein in the Register; provided that if either the assigning Lender or the
assignee shall have failed to make any payment required to be made by it
pursuant to Sections 2.04(b) or (c), 2.05(b), 2.16(d) or 9.03(c), the
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with accrued interest
thereon. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.
(d)     Any Lender may, without the consent of the Borrower, the Administrative
Agent or the Swingline Lenders, sell participations to one or more banks or
other entities (each, a “Participant”), other than the Borrower or any
Subsidiary or Affiliate of the Borrower, in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, and (iii) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first






[[5210395]]

--------------------------------------------------------------------------------

84


proviso to Section 9.02(b) that affects such Participant. Subject to
paragraph (f) of this Section 9.04, the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.13, 2.14 and 2.15 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section 9.04; provided that such Participant
agrees to be subject to the provisions of Section 2.17 as if it were an assignee
under paragraph (b) of this Section 9.04. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.08 as though it
were a Lender; provided such Participant agrees to be subject to Section 2.16(c)
as though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under this Agreement (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans or its other obligations under this Agreement) except to the
extent that such disclosure is necessary to establish that such Commitment, Loan
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.
(e)     A Participant shall not be entitled to receive any greater payment under
Sections 2.13 or 2.15 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, except to
the extent such entitlement to receive a greater payment results from a Change
in Law that occurs after the Participant acquired the applicable participation.
Each Participant shall be entitled to the benefits of Section 2.15 as if it were
a Lender, subject to the requirements and limitations contained therein,
including the requirements under Section 2.15(g) (it being understood and agreed
that the documentation required under Section 2.15(g) shall be delivered to the
participating Lender).
(f)     Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or central bank, and this Section 9.04 shall not apply to any such
pledge or assignment of a security interest; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.






[[5210395]]

--------------------------------------------------------------------------------

85


SECTION 9.05.     Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement (provided, however, that
such representations and warranties shall be made or deemed made only as of the
Effective Date, the times of any Borrowings hereunder, or such other dates on or
as of which such representations and warranties are specifically required to be
made pursuant to the provisions hereof, including, as applicable, in connection
with any Incremental Facility under Section 2.19 or any extension of the
Maturity Date pursuant to Section 2.20) and the making of any Loans, regardless
of any investigation made by any such other party or on its behalf and
notwithstanding that the Administrative Agent or any Lender may have had notice
or knowledge of any Default or incorrect representation or warranty at the time
any credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid and so long
as the Commitments have not expired or terminated. The provisions of Sections
2.13, 2.14, 2.15 and 9.03 and Article VIII shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the
Commitments or the termination of this Agreement or any provision hereof.
SECTION 9.06.     Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which,
when taken together, shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent and certain Lenders constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or other electronic imaging
(including in pdf format) shall be effective as delivery of a manually executed
counterpart of this Agreement. The words “execution,” “signed,” “signature,”
“delivery” and words of like import in or relating to any document to be signed
in connection with this Agreement and the transactions contemplated hereby shall
be deemed to include Electronic Signatures, deliveries or the keeping of records
in electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other






[[5210395]]

--------------------------------------------------------------------------------

86


similar state laws based on the Uniform Electronic Transactions Act; provided
that, notwithstanding anything contained herein to the contrary, the
Administrative Agent shall not be under any obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.
SECTION 9.07.     Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 9.08.     Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
against any and all of the obligations of the Borrower now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured. Each Lender shall promptly notify the Borrower and
the Administrative Agent after any such setoff and application made by such
Lender; provided that the failure to give such notice shall not affect the
validity of such setoff and application. The rights of each Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have.
SECTION 9.09.     Governing Law; Jurisdiction; Consent to Service of Process.
%3.This Agreement shall be construed in accordance with and governed by the law
of the State of New York.
(a)     Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of any
Federal court of the United States of America or any court of the State of New
York, in each case, sitting in New York County, and any appellate court from any
thereof, in any action, suit, proceeding, claim or counterclaim arising out of
or relating to this Agreement, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all actions, suits, proceedings, claims and counterclaims in respect
of any such action or proceeding may be heard and determined exclusively in such
Federal court or, in the event such Federal court lacks subject matter
jurisdiction, such state court. Each of the parties hereto agrees that a final
judgment in any such action, suit, proceeding, claim or counterclaim shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.






[[5210395]]

--------------------------------------------------------------------------------

87


(b)     Each of the parties hereto hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action, proceeding, claim or counterclaim arising out of or relating to this
Agreement in any court referred to in paragraph (b) of this Section 9.09. Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action,
suit, proceeding, claim or counterclaim in any such court.
(c)     Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
SECTION 9.10.     WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY SUIT, ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 9.10.
SECTION 9.11.     Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.12.     Confidentiality. Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel,
insurers, credit risk protection providers and other advisors on a need-to-know
basis (it being understood that the Persons to whom such disclosure is made will
be informed of the confidential nature of such Information and instructed to
keep such Information confidential), (b) to the extent requested by any
governmental or regulatory authority, (c) to the extent required by applicable
laws or regulations or by any subpoena or similar legal process, (d) to any
other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or any suit, action, proceeding, claim or counterclaim
relating to this






[[5210395]]

--------------------------------------------------------------------------------

88


Agreement or the enforcement of rights hereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section 9.12 to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any
securitization, swap or derivative transaction relating to the Borrower, any
Subsidiary, and the obligations hereunder, (g) on a confidential basis to any
rating agency in connection with rating the Borrower or the credit facilities
provided for herein, (h) with the consent of the Borrower, or (i) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section 9.12 or (ii) becomes available to the Administrative
Agent, any Arranger, any Lender, or any Affiliate of the foregoing on a
nonconfidential basis from a source other than the Borrower. If any Lender or
the Administrative Agent is required by any Governmental Authority or any other
Person to disclose Information or otherwise intends to disclose any Information
pursuant to clause (c) of this Section 9.12, unless prohibited by law such
Lender or the Administrative Agent, as the case may be, shall promptly notify
the Borrower in writing so as to provide the Borrower with the opportunity to
seek a protective order or take such other actions that are deemed appropriate
by the Borrower to protect the confidentiality of the Information. For the
purposes of this Section 9.12, “Information” means all information received from
the Borrower relating to the Borrower or its business, other than any such
information that is available to the Administrative Agent, any Lender or any
Affiliate of the foregoing on a nonconfidential basis prior to disclosure by the
Borrower and other than information pertaining to this Agreement routinely
provided by arrangers to data service providers, including league table
providers, that serve the lending industry. Any Person required to maintain the
confidentiality of Information as provided in this Section 9.12 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Each Lender confirms that it maintains internal policies and procedures,
including “ethical wall” procedures, intended to protect against the unlawful
use of confidential information and such procedures apply to the Information.
SECTION 9.13.     Authorization to Distribute Certain Materials to
Public-Siders; Material Non-Public Information. %3.EACH LENDER ACKNOWLEDGES THAT
INFORMATION FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL
NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND ITS SUBSIDIARIES OR
SECURITIES THEREOF AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
(a)     ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS,
FURNISHED BY THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE
COURSE OF






[[5210395]]

--------------------------------------------------------------------------------

89


ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS SUBSIDIARIES
OR SECURITIES THEREOF. ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND
THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN
MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.
(b)     If the Borrower does not file this Agreement with the SEC, then the
Borrower hereby authorizes the Administrative Agent to distribute the execution
version of this Agreement and the Loan Documents to all Lenders, including their
Public-Siders. The Borrower acknowledges its understanding that Public-Siders
and their firms may be trading in any of the parties’ respective securities
while in possession of the Loan Documents.
(c)     The Borrower represents and warrants that none of the information in the
Loan Documents constitutes or contains material non-public information within
the meaning of the federal and state securities laws. To the extent that any of
the executed Loan Documents constitutes at any time a material non-public
information within the meaning of the federal and state securities laws after
the date hereof, the Borrower agrees that it will promptly make such information
publicly available by press release or public filing with the SEC.
SECTION 9.14.     Certain Notices. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”) and the Beneficial
Ownership Regulation, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Patriot Act and the Beneficial Ownership
Regulation.
SECTION 9.15.     Conversion of Currencies. %3.If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures in the relevant jurisdiction
the first currency could be purchased with such other currency on the Business
Day immediately preceding the day on which final judgment is given.
(a)     The obligations of the Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the






[[5210395]]

--------------------------------------------------------------------------------

90


Business Day following receipt by the Applicable Creditor of any sum adjudged to
be so due in the Judgment Currency, the Applicable Creditor may in accordance
with normal banking procedures in the relevant jurisdiction purchase the
Agreement Currency with the Judgment Currency; if the amount of the Agreement
Currency so purchased is less than the sum originally due to the Applicable
Creditor in the Agreement Currency, the Borrower agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the Applicable
Creditor against such loss. The obligations of the Borrower contained in this
Section 9.15 shall survive the termination of this Agreement and the payment of
all other amounts owing hereunder.
SECTION 9.16.     No Fiduciary Duty. The Borrower acknowledges that the
Administrative Agent, the Co-Administrative Agent, each Lender and the
Affiliates of each of the foregoing, may have economic interests that conflict
with those of the Borrower, the Subsidiaries and their Affiliates. The Borrower,
on behalf of itself and the Subsidiaries, agrees that in connection with all
aspects of the Transactions and any communications in connection therewith, the
Borrower, the Subsidiaries and their Affiliates, on the one hand, and the
Administrative Agent, the Co-Administrative Agent, each Lender and the
Affiliates of each of them, on the other hand, will have a business relationship
that does not create, by implication or otherwise, any fiduciary duty on the
part of the Administrative Agent, the Co-Administrative Agent, the Lenders or
any Affiliate of any of them, and no such duty will be deemed to have arisen in
connection with any such transactions or communications. The Administrative
Agent, the Lenders and their Affiliates may be engaged, for their own accounts
or the accounts of customers, in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates and none of
the Administrative Agent, the Lenders or their Affiliates has any obligation to
disclose any of such interests to the Borrower or any of its Affiliates. To the
fullest extent permitted by law, the Borrower hereby agrees that it will not
assert any claims that it or any of its Affiliates may have against the
Administrative Agent, the Lenders or their Affiliates with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby and the Borrower hereby agrees that the
Administrative Agent, the Lenders and their Affiliates will not have any
liability (whether direct of indirect) to the Borrower or any of its Affiliates
in respect of such agency or fiduciary duty claim or to any Person asserting a
fiduciary duty claim on behalf of the Borrower or any of its Affiliates,
including the equityholders, employees or creditors of the Borrower or any of
its Affiliates.
SECTION 9.17.     Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties
hereto with respect to the subject matter hereof, each party hereto acknowledges
that any liability of any EEA Financial Institution arising under any Loan
Document, to the extent such liability is unsecured, may be subject to the
Write-Down and Conversion Powers of






[[5210395]]

--------------------------------------------------------------------------------

91


an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a)     the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)     the effects of any Bail-In Action on any such liability, including, if
applicable, (i) a reduction in full or in part or cancellation of any such
liability, (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
entity or a bridge institution that may be issued to it or otherwise conferred
on it and that such shares or other instruments of ownership will be accepted by
it in lieu of any rights with respect to any such liability under this Agreement
or any other Loan Document or (iii) the variation of the terms of such liability
in connection with the exercise of the Write-Down and Conversion Powers of any
EEA Resolution Authority.
In the event a Lender has been notified by an EEA Resolution Authority that it
has been or may be subject to a Bail-In Action, it shall promptly notify the
Administrative Agent and the Borrower,














[[5210395]]

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
HEWLETT PACKARD ENTERPRISE COMPANY,
by
/s/ Tarek Robbiati
Name: Tarek Robbiati
Title: Executive Vice President and Chief Financial Officer






[[5210395]]

--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A., individually and as Administrative Processing Agent
and Co-Administrative Agent,
by
/s/ Peter B. Thauer
Name: Peter B. Thauer
Title: Managing Director






[[5210395]]

--------------------------------------------------------------------------------




CITIBANK, N.A., individually and as Co-Administrative Agent,
by
/s/ Susan M. Olsen
Name: Susan M. Olsen
Title: Vice President






[[5210395]]

--------------------------------------------------------------------------------




SIGNATURE PAGE TO THE HEWLETT PACKARD ENTERPRISE FIVE-YEAR CREDIT AGREEMENT
Bank of America, N.A.,
by
/s/ Erhlich Bautista
Name: Erhlich Bautista
Title: Vice President












[[5210395]]

--------------------------------------------------------------------------------




SIGNATURE PAGE TO THE HEWLETT PACKARD ENTERPRISE FIVE-YEAR CREDIT AGREEMENT
BNP Paribas,
by
/s/ Brendan Heneghan
Name: Brendan Heneghan
Title: Director




by
/s/ Karim Remtoula
Name: Karim Remtoula
Title: Vice President






[[5210395]]

--------------------------------------------------------------------------------




SIGNATURE PAGE TO THE HEWLETT PACKARD ENTERPRISE FIVE-YEAR CREDIT AGREEMENT
HSBC BANK USA, NATIONAL ASSOCIATION,
by
/s/ Sam Stockwin
Name: Sam Stockwin
Title: Vice President








[[5210395]]

--------------------------------------------------------------------------------




SIGNATURE PAGE TO THE HEWLETT PACKARD ENTERPRISE FIVE-YEAR CREDIT AGREEMENT
WELLS FARGO BANK, NATIONAL ASSOCIATION,
by
/s/ Lacy Houstoun
Name: Lacy Houstoun
Title: Managing Director








[[5210395]]

--------------------------------------------------------------------------------




SIGNATURE PAGE TO THE HEWLETT PACKARD ENTERPRISE FIVE-YEAR CREDIT AGREEMENT
Banco Santander, S.A., New York Branch,
by
/s/ Rita Walz-Cuccioli
Name: Rita Walz-Cuccioli
Title:Executive Director
by
/s/ Xavier Ruiz Sena
Name: Xavier Ruiz Sena
Title: Managing Director






[[5210395]]

--------------------------------------------------------------------------------




SIGNATURE PAGE TO THE HEWLETT PACKARD ENTERPRISE FIVE-YEAR CREDIT AGREEMENT
DEUTSCHE BANK AG NEW YORK BRANCH,
by
/s/ Ming K Chu
Name: Ming K Chu
Title: Director
by
/s/ Virginia Cosenza
Name: Virginia Cosenza
Title:Vice President






[[5210395]]

--------------------------------------------------------------------------------




SIGNATURE PAGE TO THE HEWLETT PACKARD ENTERPRISE FIVE-YEAR CREDIT AGREEMENT
Mizuho Bank, Ltd.,
by
/s/ Raymond Ventura
Name: Raymond Ventura
Title: Managing Director








[[5210395]]

--------------------------------------------------------------------------------




SIGNATURE PAGE TO THE HEWLETT PACKARD ENTERPRISE FIVE-YEAR CREDIT AGREEMENT
MUFG Bank, Ltd.,
by
/s/ Lillian Kim
Name: Lillian Kim
Title: Director








[[5210395]]

--------------------------------------------------------------------------------




SIGNATURE PAGE TO THE HEWLETT PACKARD ENTERPRISE FIVE-YEAR CREDIT AGREEMENT
RBS Financial Products Inc.,
by
/s/ Daniel Amoah
Name: Daniel Amoah
Title: Director and Treasurer








[[5210395]]

--------------------------------------------------------------------------------




SIGNATURE PAGE TO THE HEWLETT PACKARD ENTERPRISE FIVE-YEAR CREDIT AGREEMENT
Bank of China, Los Angeles Branch,
by
/s/ Lixin Guo
Name: Lixin Guo
Title: SVP & Branch Manager








[[5210395]]

--------------------------------------------------------------------------------




SIGNATURE PAGE TO THE HEWLETT PACKARD ENTERPRISE FIVE-YEAR CREDIT AGREEMENT
BARCLAYS BANK PLC,
by
/s/ Martin Corrigan
Name: Martin Corrigan
Title: Vice President






[[5210395]]

--------------------------------------------------------------------------------




SIGNATURE PAGE TO THE HEWLETT PACKARD ENTERPRISE FIVE-YEAR CREDIT AGREEMENT
GOLDMAN SACHS BANK USA,
by
/s/ Ryan Durkin
Name: Ryan Durkin
Title: Authorized Signatory






[[5210395]]

--------------------------------------------------------------------------------




SIGNATURE PAGE TO THE HEWLETT PACKARD ENTERPRISE FIVE-YEAR CREDIT AGREEMENT
ING BANK N.V., DUBLIN BRANCH,
by
/s/ Sean Hassett
Name: Sean Hassett
Title: Director
by
/s/Pádraig Matthews
Name: Pádraig Matthews
Title: Director






[[5210395]]

--------------------------------------------------------------------------------




SIGNATURE PAGE TO THE HEWLETT PACKARD ENTERPRISE FIVE-YEAR CREDIT AGREEMENT
SOCIETE GENERALE,
by
/s/ Kimberly Metzger
Name: Kimberly Metzger
Title: Director








[[5210395]]

--------------------------------------------------------------------------------




SIGNATURE PAGE TO THE HEWLETT PACKARD ENTERPRISE FIVE-YEAR CREDIT AGREEMENT
THE TORONTO-DOMINION BANK, NEW YORK BRANCH,
by
/s/ Brian Macfarlane
Name: Brian Macfarlane
Title: Authorized Signatory








[[5210395]]

--------------------------------------------------------------------------------




SIGNATURE PAGE TO THE HEWLETT PACKARD ENTERPRISE FIVE-YEAR CREDIT AGREEMENT
U.S. Bank National Association,
by
/s/ Richard J. Ameny, Jr.
Name: Richard J. Ameny, Jr.
Title: Vice President








[[5210395]]

--------------------------------------------------------------------------------




SIGNATURE PAGE TO THE HEWLETT PACKARD ENTERPRISE FIVE-YEAR CREDIT AGREEMENT
AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED,
by
/s/ Cynthia Dioquino
Name: Cynthia Dioquino
Title:








[[5210395]]

--------------------------------------------------------------------------------




SIGNATURE PAGE TO THE HEWLETT PACKARD ENTERPRISE FIVE-YEAR CREDIT AGREEMENT
CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
by
/s/ Gordon Yip
Name: Gordon Yip
Title: Director
by
/s/ Michael Madnick
Name: Michael Madnick
Title: Managing Director






[[5210395]]

--------------------------------------------------------------------------------




SIGNATURE PAGE TO THE HEWLETT PACKARD ENTERPRISE FIVE-YEAR CREDIT AGREEMENT
CREDIT SUISSE AG CAYMAN ISLANDS BRANCH,
by
/s/ John D. Toronto
Name: John D. Toronto
Title: Authorized Signatory
by
/s/ Christopher Zybrick
Name: Christopher Zybrick
Title: Authorized Signatory






[[5210395]]

--------------------------------------------------------------------------------




SIGNATURE PAGE TO THE HEWLETT PACKARD ENTERPRISE FIVE-YEAR CREDIT AGREEMENT
STANDARD CHARTERED BANK,
by
/s/ Guilherme Domingos
Name: Guilherme Domingos
Title: Director - Loan Syndications








[[5210395]]